 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

Between

 

504-514 WEST 34th STREET CORP.

 

and

 

516 WEST 34th STREET LLC

 

  COLLECTIVELY, SELLER,

 

and

 

ERY 34th Street Acquisition LLC,

 

  PURCHASER.

 

PREMISES: 504-514 West 34th Street, and 516-520 West 34th

New York, New York

Block 705, Lots 45 and 46

 

DATED: as of April 10, 2013

 

 

 

 

TABLE OF CONTENTS

 

    Page       l. DEFINITIONS. 1       2. PURCHASE AND SALE. 6       3.
INSPECTION 6       4. PURCHASE PRICE. 8       5. STATUS OF TITLE. 8       6.
TITLE INSURANCE; LIENS 9       7. APPORTIONMENTS. 12       8. PROPERTY NOT
INCLUDED IN SALE. 14       9. COVENANTS. 14       10. ASSIGNMENTS BY SELLER AND
ASSUMPTIONS BY PURCHASER; EMPLOYEES; CONDITIONS TO CLOSING. 15       11.
CONDITION OF THE PROPERTY; REPRESENTATIONS. 20       12. DAMAGE AND DESTRUCTION.
27       13. CONDEMNATION. 27       14. BROKERS AND ADVISORS. 29       15. TAX
REDUCTION PROCEEDINGS. 29       16. TRANSFER TAXES AND TRANSACTION COSTS. 30    
  17. DELIVERIES TO BE MADE ON THE CLOSING DATE. 30       18. CLOSING DATE. 33  
    19. NOTICES. 33       20. DEFAULT 34       21. FIRPTA COMPLIANCE. 36      
22. ENTIRE AGREEMENT. 36       23. AMENDMENTS. 36       24. WAIVER. 36

 

 

 

 

25. PARTIAL INVALIDITY. 36       26. SECTION HEADINGS. 36       27. GOVERNING
LAW. 37       28. PARTIES; ASSIGNMENT AND RECORDING. 37       29.
CONFIDENTIALITY AND PRESS RELEASES. 38       30. FURTHER ASSURANCES. 38      
31. THIRD PARTY BENEFICIARY. 38       32. JURISDICTION AND SERVICE OF PROCESS.
38       33. WAIVER OF TRIAL BY JURY. 39       34. MISCELLANEOUS. 39       35.
ATTORNEYS’ FEES. 39

 

Schedules

 

A Description of the Land 5(h) Permitted Encumbrances 11(c)(v) Existing Space
Leases, Brokerage Agreements and Management Agreements 11(c)(vii) Litigation
11(c)(viii) CBAs 11(c)(ix) Employees

 

Exhibits

 

1. Form of Deed 2. Form of Bill of Sale 3. Form of FIRPTA Affidavit 4. Form of
Affidavit in Lieu of Registration 5. Form of Title Affidavit 6. Form of
Assignment and Assumption of Contracts 7. Form of Assignment and Assumption
Agreement of CBAs

 

 

 

 

PURCHASE AND SALE AGREEMENT (as amended, modified or restated from time to time,
this “Agreement”) made as of the 10th day of April, 2013, by and among 504-514
WEST 34th STREET CORP., a Maryland corporation, and 516 WEST 34th STREET LLC, a
Delaware limited liability company, both having an address c/o Coach, Inc., 516
West 34th Street, New York, New York 10001 (collectively, “Seller”), and ERY
34th Street Acquisition LLC, a Delaware limited liability company, having an
address c/o The Related Companies, L.P., 60 Columbus Circle, New York, New York
10023 (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller is the owner and holder of the fee simple estate in and to those
certain parcels of land known as 504-514 West 34th Street, designated as Lot 45
of Block 705 on the Tax Map of the City of New York, County of New York (the
“Tax Map”), and 516-520 West 34th Street, designated as Lot 46 of Block 705 on
the Tax Map, all as more particularly described on Schedule A attached hereto
(collectively, the “Land”), together with the buildings and all other
improvements located on the Land (collectively, the “Building”; the Building and
the Land are referred to herein collectively as the “Premises”);

 

WHEREAS, simultaneously herewith, Coach Legacy Yards LLC, an affiliate Seller
(“Coach Legacy”), and Podium Fund Tower C SPV LLC, an affiliate of Purchaser
(“Fund Member”), have entered into that certain Limited Liability Company
Agreement of Legacy Yards LLC (the “Operating Agreement”), and Coach Legacy and
ERY Developer LLC, an affiliate of Purchaser (“Developer”), have entered into
that certain Development Agreement (the “Development Agreement”), with respect
to the ownership and development of a building and other improvements
(collectively, as the same exist from time to time, the “Hudson Yards Building”)
on that certain parcel of land located in Eastern Rail Yard Section of the John
D. Caemmerer West Side Yard in the City, County and State of New York, all as
more particularly described in the Operating Agreement and the Development
Agreement;

 

WHEREAS, each of Seller and Purchaser will derive substantial benefit from the
execution and delivery by its affiliate or affiliates of the Operating Agreement
and the Development Agreement, and the transactions contemplated thereunder; and

 

WHEREAS, Seller desires to sell the Property (as hereinafter defined) to
Purchaser and Purchaser desires to purchase the Property from Seller, upon and
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.          DEFINITIONS.

 

Adjourned Closing Date Section 6(a)(v)     Agreement Preamble     Apportionment
Date Section 7(a)     Asbestos Section 11(g)

 

 

 

 

Books and Records Section 2(a)     Breach Notice Section 11     Broker Section
14(a)     Building Recitals     business day Section 4(b)     Casualty Section
12     CBA Section 10(b)     Claimed Damage Section 11(c)     Closing Section 18
    Closing Date Section 18     Coach Section 11(c)(xiv)     Coach Legacy
Recitals     Code Section 11(c)(iv)     Commitment Section 6(a)(i)    
Commitment Objections Section 6(a)(iii)     Condemnation Election Date Section
13(a)(ii)     Contracts Section 10(a)     Current Billing Period Section 7(e)  
  Damages Section 11(c)     DBSWPA Section 10(b)     Default Rate Section 7(g)  
  Developer Recitals     Development Agreement Recitals     Diligence Party
Section 11(d)     Disclosed Survey Items Section 5(a)     Employees Section
10(b)

 

2

 

 

Environmental Laws Section 11(g)     ERISA Section 10(b)     Excluded Personalty
Section 8     Existing Survey Section 5(a)(i)     Express Representations
Section 11(a)     Final Closing Statement Section 7(i)     FIRPTA Section 21    
Fund Member Recitals     Hazardous Materials Section 11(g)     Hudson Yards
Building Recitals     HYDC Section 13(d)     Intangible Property Section 2(a)  
  Land Recitals     Laws and Regulations Section 5(e)     Limitation Period
Section 11     Liquidated Amount Section 20(a)     Maximum Liability Amount
Section 11(c)     MTA Section 13(d)     Multiemployer Pension Plan Section 10(d)
    Non-Objectionable Encumbrances Section 6(a)(v)     Notices Section 19    
OFAC Section 11(c)(xiv)     Operating Agreement Recitals     Outside Proceeding
Date Section 11(c)     PCBs Section 11(g)     Permits and Licenses Section 2(a)

 

3

 

 

Permitted Encumbrances Section 5(a)     Personalty Section 2(a)     Plans
Section 2(a)     Preliminary Closing Statement Section 7(i)     Premises
Recitals     Proceeding Section 11(c)     Property Section 2(a)     Property
Taxes Section 7(a)(i)     Purchase Price Section 4(a)     Purchaser Preamble    
Purchaser Knowledge Individuals Section 11(f)     Purchaser Parties Section
36(b)     Purchaser’s Representatives Section 3(a)     Qualification Section
10(f)(i)     Relocation Work Section 13(d)     Representation Section 11(c)    
Representation Update Section 17(a)(xi)     Scheduled Closing Date Section 18  
  Seller Preamble     Seller Breach Section 11     Seller Knowledge Individuals
Section 11(c)(xv)     Seller Multiemployer Plans Section 10(d)     Seller
Parties Section 3(d)     Seller’s Broker Section 14(a)     Seller’s
Representative Section 3(b)     Space Leases Section 11(c)(v)

 

4

 

 

Surviving Representations Section 11(c)     Taking Section 13(a)     Tax
Certiorari Proceeding Section 15     Tax Map Recitals     Tenant Inducement
Costs Section 7(f)     Threshold Amount Section 11(c)     Title Company Section
6(a)(i)     Title Cure Notice Section 6(a)(v)     Title Cure Period Section
6(a)(v)     Title Objections Section 6(a)(iv)     Transaction Parties Section
29(a)     Transfer Taxes Section 16(a)     Transfer Tax Laws Section 16(a)    
Update Exception Section 6(a)(iv)     Update Objections Section 6(a)(iv)    
Update Objection Date Section 6(a)(iv)     Updated Survey Section 6(a)(i)    
Utilities Section 7(d)     Violations Section 6(f)     Voluntary Encumbrances
Section 6(c)

 

5

 



 

2.           PURCHASE AND SALE.

 

(a)          Seller shall sell, assign and convey to Purchaser, and Purchaser
shall purchase and assume from Seller, subject to the terms and conditions of
this Agreement: (i) fee title to the Premises; (ii) all of Seller’s right, title
and interest in and to (A) the land lying in the bed of any street, highway,
road or avenue, opened or proposed, public or private, in front of or adjoining
the Land to the center line thereof, (B) any rights of way, rights of ingress
and ingress, appendages, appurtenances, easements, sidewalks, alleys, gores or
strips of land adjoining or appurtenant to the Land or any portion thereof and
used in conjunction therewith, and (C) any air or development rights appurtenant
to the Land or any portion thereof; (iii) all of the fixtures, furnishings,
furniture, equipment, machinery, inventory, appliances and other tangible and
intangible personal property owned by Seller, located at the Premises and used
in connection with the operation thereof (collectively, the “Personalty”),
subject to Section 8 below and depletions, replacements or additions thereto in
the ordinary course of the use of the Property by Seller, Coach or any of their
respective affiliates; (iv) all of Seller’s right, title and interest in, to and
under the Contracts (as hereinafter defined) in effect on the Closing Date
(subject to Section 9); (v) guarantees, licenses, approvals, certificates,
permits, consents, authorizations, variances and warranties relating to the
Property (collectively, the “Permits and Licenses”), all to the extent
assignable (the Contracts and the Permits and Licenses are sometimes hereinafter
referred to collectively as the “Intangible Property”); and (vi) all plans and
specifications, drawings, engineering reports and technical manuals for the
Property which are in Seller’s (or Seller’s property manager’s) possession
(collectively, the “Plans”); and all books and records maintained by Seller, or
Seller’s property manager in connection with the operation of the Premises
(collectively, the “Books and Records”). The items described in clauses (i)
through (vi) above are referred to collectively as the “Property”.

 

(b)          The parties hereto acknowledge and agree that the value of the
Personalty is de minimis and that no part of the Purchase Price is allocable
thereto. Although it is not anticipated that any sales tax shall be due and
payable, Purchaser agrees that Purchaser shall pay any and all State of New York
and City of New York sales and/or compensating use taxes imposed upon or due in
connection with the transfer of the Personalty under any applicable laws of
State of New York or City of New York. Purchaser shall file all necessary tax
returns with respect to all such taxes and, to the extent required by applicable
law, Seller will join in the execution of any such tax returns. The provisions
of this Section 2(b) shall survive the Closing.

 

3.           INSPECTION.

 

(a)          Subject to the provisions of this Section 3, Purchaser and its
agents, employees, consultants, inspectors, appraisers, engineers and
contractors (collectively “Purchaser’s Representatives”) shall have the right,
through the Closing Date, from time to time, upon the advance notice required
pursuant to Section 3(c), to enter upon and pass through the Premises during
normal business hours to examine and physically inspect the same.

 

6

 

 

(b)          In conducting any inspection of the Premises, Purchaser shall at
all times comply in all material respects with all laws and regulations of all
applicable governmental authorities, and neither Purchaser nor any of
Purchaser’s Representatives shall (i) contact or have any discussions with any
of Seller’s employees, agents or representatives (other than Seller’s
Representative) at, or contractors providing services to, the Premises, unless,
in each case, Purchaser obtains the prior written consent of Seller, (ii)
interfere in any material respect with the business of Seller, Coach or any of
their respective affiliates conducted at the Premises, or (iii) physically
damage the Premises. Seller shall designate a representative or representatives
with whom Purchaser and Purchaser’s Representatives may communicate with respect
to the Premises and any inspection thereof (each and collectively, “Seller’s
Representative”) and may from time to time establish reasonable rules of conduct
for Purchaser and Purchaser’s Representatives with respect to any access to or
inspection of the Premises. Purchaser shall schedule and coordinate all
inspections, including, without limitation, any environmental or engineering
inspections and tests, with Seller and shall give Seller at least five (5) days
prior notice thereof. Seller shall be entitled to have Seller’s Representative
present at all times during each such inspection of or other access to the
Premises by Purchaser or any of Purchaser’s Representatives. Purchaser agrees to
pay to Seller on demand the actual out-of-pocket cost of repairing and restoring
any damage which Purchaser or any of Purchaser’s Representatives shall cause to
the Property to the same condition the Property was in immediately prior to such
damage. If Purchaser does not pay to Seller such costs within five (5) business
days’ of demand by Seller, Purchaser shall pay to Seller such cost with interest
at the Default Rate from the date due to the date such costs are paid. All
inspection fees, appraisal fees, engineering fees and other costs and expenses
of any kind incurred by Purchaser or Purchaser’s Representatives relating to any
inspection of and access to the Premises shall be at the sole expense of
Purchaser. In the event that the Closing hereunder shall not occur for any
reason whatsoever (other than Seller’s default), Purchaser shall promptly (A)
deliver to Seller, at no cost to Seller, and without representation or warranty,
the originals of all tests and reports made by or on behalf Purchaser with
respect to the Property which are in the possession or control of Purchaser or
Purchaser’s Representatives, and (B) return to Seller copies of all due
diligence materials delivered by Seller to Purchaser and shall destroy all
copies and abstracts thereof. Purchaser or Purchaser’s Representatives shall
treat all due diligence materials furnished by or on behalf of Seller to
Purchaser or Purchaser’s Representatives with respect to the Property as
confidential and proprietary to Seller, and shall not disclose to others during
the term of this Agreement (or thereafter in the event that the Closing
hereunder shall not occur) any such due diligence materials or any description
thereof unless such disclosure is required by law or Purchaser obtains the prior
written consent of Seller in each instance. Purchaser shall indemnify and hold
Seller harmless from any and all actual damages, losses, liabilities and
reasonable expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Seller in the event Purchaser or any of Purchaser’s Representatives
discloses any such due diligence materials in violation of the terms of this
Section 3(b). Purchaser and Purchaser’s Representatives shall not be permitted
to conduct borings of the Premises or drilling in or on the Premises, or any
other invasive testing, in connection with the preparation of an environmental
audit or in connection with any other inspection of the Premises without the
prior written consent of Seller (and, if such consent is given, Purchaser shall
be obligated to pay to Seller on demand the actual cost of repairing and
restoring any borings or holes created or any other damage to the Premises
caused thereby). Any liens against the Premises, or any portion thereof, arising
from the performance by Purchaser’s Representatives of any services in
connection with Purchaser’s due diligence activities shall be removed by
Purchaser as promptly as practicable and in any event not later than forty-five
(45) days after Purchaser shall have been notified in writing of the filing of
such liens. The provisions of this Section 3(b) shall survive the Closing or any
termination of this Agreement.

 

(c)          Prior to conducting any physical inspection or testing at the
Premises, other than mere visual examination, including, without limitation,
boring, drilling and sampling of soil, Purchaser shall obtain, and during the
period of such inspection or testing shall maintain, at its expense, commercial
general liability insurance, including a contractual liability endorsement, and
personal injury liability coverage, with Seller and its managing agent, if any,
identified in writing by Purchaser, as additional insureds, from an insurer
reasonably acceptable to Seller, which insurance policies must have limits for
bodily injury and death of not less than Five Million Dollars ($5,000,000) for
any one occurrence and not less than Five Million Dollars ($5,000,000) for
property damage liability for any one occurrence. Prior to making any entry upon
the Premises, Purchaser shall furnish to Seller a certificate of insurance
evidencing the foregoing coverages in form and substance reasonably satisfactory
to Seller.

 

(d)          Purchaser agrees to indemnify and hold Seller and its disclosed or
undisclosed, direct and indirect shareholders, officers, directors, trustees,
partners, principals, members, employees, agents, affiliates, representatives,
consultants, accountants, contractors and attorneys, and any successors or
assigns of the foregoing (collectively with Seller, “Seller Parties”) harmless
from and against any and all actual losses, costs, damages, liens, claims,
liabilities or expenses (including, but not limited to, reasonable attorneys’
fees, court costs and disbursements) incurred by any of the Seller Parties
arising from or by reason of Purchaser’s and/or Purchaser’s Representatives’
access to, or inspection of, the Premises or any tests or inspections of the
Premises or other due diligence conducted by or on behalf of Purchaser. The
provisions of this Section 3(d) shall survive the Closing or any termination of
this Agreement.

 

7

 

 

4.           PURCHASE PRICE.

 

(a)          The total purchase price to be paid by Purchaser to Seller for the
Property (the “Purchase Price”) is ONE HUNDRED THIRTY MILLION DOLLARS
($130,000,000), subject to apportionments, adjustments and credits as provided
in this Agreement, payable in full by Purchaser to or as directed by Seller in
cash at Closing.

 

(b)          As used in this Agreement, the term “business day” shall mean every
day other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed. Any reference in this Agreement to
a “day” or a number of “days” (other than references to a “business day” or
“business days”) shall mean a calendar day or calendar days.

 

5.           STATUS OF TITLE.

 

Subject to the terms and provisions of this Agreement, Seller agrees to sell,
assign and convey Seller’s interest in the Premises to Purchaser, and Purchaser
shall accept and assume the same, subject only to the following (collectively,
the “Permitted Encumbrances”):

 

(a)          the state of facts disclosed (the “Disclosed Survey Items”) on (i)
the survey prepared by Manhattan Surveying, P.C., dated August 20, 1993 and
updated as of July 28, 2005 with respect to the portion of the Premises
designated as Lot 45 of Block 705 on the Tax Map, and (ii) the survey dated May
15, 1942, updated on April 10, 2001 by Roland K. Link, and further updated on
September 17, 2008 and October 24, 2008 by Harwood Surveying P.C., with respect
to the portion of the Premises designated as Lot 46 of Block 705 on the Tax Map,
(collectively, the “Existing Survey”), and any further state of facts which are
not Disclosed Survey Items as a current survey or visual inspection of the
Premises would disclose;

 

(b)          the standard printed exclusions from coverage contained in the ALTA
form of owner’s title policy currently employed by the Title Company for use in
New York State;

 

(c)          Non-Objectionable Encumbrances (as hereinafter defined), and any
liens, encumbrances or other title exception approved or waived in writing by
Purchaser as provided in this Agreement;

 

(d)          Property Taxes which are a lien but not yet due and payable,
subject to proration in accordance with Section 7;

 

(e)          any laws, rules, regulations, statutes, ordinances, orders and
regulations of all governmental authorities having jurisdiction with respect to
the Premises (“Laws and Regulations”), including, without limitation, all
zoning, land use, building and environmental laws, rules regulations, statutes,
ordinances, orders or other legal requirements, including, landmark designations
and all zoning variance and special exceptions, if any;

 

(f)          all covenants, restrictions and easements (i) of record as of the
date hereof or hereafter approved or deemed approved by Purchaser as provided in
this Agreement, or (ii) given for the benefit of any utility company or
governmental authority, including all easements relating to electricity, water,
steam, gas, telephone, sewer or other utility service or the right to use and
maintain any utility pipelines, poles, lines, wires, cables, boxes, conduits or
other like fixtures, facilities, and appurtenances thereto, in, on, over under
or across the Premises, but excluding any license or other agreement with
respect to any antenna, satellite dish or other cellular communications
equipment, which agreements will not expire or terminate by their terms on or
prior to the Closing Date or may not be terminated by the owner of the Property
without penalty upon not more than thirty (30) days’ (or less) prior notice;

 

8

 

 

(g)          all Violations (as hereinafter defined) whether or not noted or
issued as of the date hereof or the Closing Date, but excluding any liens,
judgments, fines, penalties or other charges imposed or assessed by reason of
any such Violations;

 

(h)          the matters described in Schedule 5(h) attached hereto and made a
part hereof and which are not stricken thereon;

 

(i)           written consents granted by Seller or any former owner of all or a
portion of the Premises prior to the date hereof for the erection of any
structure or structures on, under or above any street or streets on which the
Premises may abut, copies of which have been furnished to Purchaser to the
extent in Seller’s possession;

 

(j)           possible encroachments and/or projections of stoop areas, roof
cornices, window trims, vent pipes, cellar doors, steps, columns and column
bases, flue pipes, signs, piers, lintels, window sills, fire escapes, satellite
dishes, protective netting, sidewalk sheds, ledges, fences, coping walls
(including retaining walls and yard walls), air conditioners and the like, if
any, on, under, or above any street or highway onto to Premises or from the
Premises to any adjoining property; and

 

(k)          all other matters which, pursuant to the terms of this Agreement,
are deemed Permitted Encumbrances.

 

6.           TITLE INSURANCE; LIENS.

 

(a)          (i)          The parties acknowledge that Purchaser and Seller have
received and reviewed a title commitment dated January 15, 2013 (the
“Commitment”) for an owner’s policy of title insurance with respect to
Purchaser’s acquisition of the Premises from Royal Abstract Company, as agent
for a national recognized title insurance company to be selected by Purchaser
(the “Title Company”). Purchaser, at its option and expense, may obtain a new
survey or an update of the Existing Survey (the “Updated Survey”) of the
Premises, and Seller agrees to provide Purchaser’s surveyor with reasonable
access to the Premises at reasonable times in connection therewith.

 

(ii)         The parties acknowledge that Purchaser has received the Existing
Survey and the Commitment.

 

(iii)        Purchaser shall have no right to object to any exception or other
matters disclosed in the Commitment or Existing Survey except for Item 2, and
the mortgages identified on the Mortgage Schedule to the Commitment, and Items
4, 7, 8, 9, 10, 16(A), 18, 19 and 25 listed on Schedule B of the Commitment
(collectively, the “Commitment Objections”). All such exceptions and other
matter disclosed in the Commitment and Existing Survey (other than the
Commitment Objections) shall be deemed Permitted Encumbrances.

 

(iv)        Purchaser shall (A) direct the Title Company to deliver a copy of
any update to the Commitment, and (B) if applicable, direct the surveyor to
deliver a copy of the Updated Survey (and any update thereto), to Seller
simultaneously with its delivery of the same to Purchaser. If, prior to the
Closing Date, Purchaser shall receive the Updated Survey (or any update thereto)
or any update to the Commitment which discloses additional liens, encumbrances
or other title exceptions which were not disclosed by the Commitment and are not
Disclosed Survey Items and which do not constitute Permitted Encumbrances
hereunder (each, an “Update Exception”), then Purchaser shall have until the
earlier of (x) thirty (30) days after delivery of such update to Purchaser or
its counsel or (y) business day immediately preceding the Closing Date (except
for matters first disclosed on the Closing Date, as to which Purchaser may
object on the Closing Date), time being of the essence (the “Update Objection
Date”) to deliver written notice to Seller objecting to any of the Update
Exceptions (the “Update Objections”; the Update Objections and Commitment
Objections are referred to herein collectively as the “Title Objections”). If
Purchaser fails to deliver such objection notice by the Update Objection Date,
then Purchaser shall be deemed to have waived its right to object to such Update
Exception and the same shall not be deemed a Title Objection, but shall instead
be deemed a Permitted Encumbrance. If Purchaser shall deliver such objection
notice by the Update Objection Date, any Update Exceptions which are not
objected to in such notice shall not constitute Title Objections, but shall be
Permitted Encumbrances.

 

9

 

 

(v)         Purchaser shall not be entitled to object to, and shall be deemed to
have approved, any liens, encumbrances or other title exceptions and the same
shall not constitute Title Objections, but shall instead be deemed to be
Permitted Encumbrances (A) over which the Title Company is willing to insure
(without additional cost to or an indemnity from Purchaser or where Seller pays
all such costs or provides such indemnity), (B) against which the Title Company
is willing to provide affirmative insurance (without additional cost to or an
indemnity from Purchaser or where Seller pays all such costs or provides such
indemnity), or (C) which will be extinguished upon the transfer of the Property
and not appear as an exception to Purchaser’s title to the Premises
(collectively, the “Non-Objectionable Encumbrances”). Notwithstanding anything
to the contrary contained herein, if Seller is unable to eliminate the Title
Objections by the Scheduled Closing Date, unless the same are waived in writing
by Purchaser without any abatement in the Purchase Price, Seller may, from time
to time, upon at least two (2) business days’ prior notice (a “Title Cure
Notice”) to Purchaser (except with respect to matters first disclosed during
such two (2) business day period, as to which notice may be provided at any time
through and including the Scheduled Closing Date) adjourn the Scheduled Closing
Date for a period not to exceed sixty (60) days in the aggregate (the “Title
Cure Period”) in order to attempt to eliminate such Title Objections. In the
event that any Title Objection is first disclosed on the Closing Date, unless
the same is waived in writing by Purchaser without any abatement in the Purchase
Price, Seller may adjourn the Closing Date for a period not to exceed the Title
Cure Period, taking into account any prior adjournment of the Scheduled Closing
Date, in order to attempt to eliminate such Title Objection. The date to which
Seller adjourns the Scheduled Closing Date pursuant to this Section 6(a) or
Section 10(g) is referred to herein as the “Adjourned Closing Date”.

 

(b)          If Seller fails or is unable to eliminate any Title Objection
within the Title Cure Period, then, unless the same is waived in writing by
Purchaser, Purchaser may either (i) accept the Property subject to such Title
Objection without abatement of the Purchase Price, in which event (A) such Title
Objection shall be deemed to be, for all purposes, a Permitted Encumbrance, (B)
Purchaser shall close hereunder notwithstanding the existence of same, and (C)
Seller shall have no obligations whatsoever after the Closing Date with respect
to Seller’s failure to cause such Title Objection to be eliminated, or (ii)
terminate this Agreement by notice given to Seller on or at any time within ten
(10) business days following the expiration of the Title Cure Period. If
Purchaser shall fail to deliver the termination notice described in clause (ii)
within the ten (10) business day period described herein, Purchaser shall be
deemed to have made the election under clause (i) and Purchase and Seller shall
close hereunder on a mutually agreed upon date following the expiration of the
Title Cure Period, but not more than ten (10) business days thereafter. Upon the
timely giving of any termination notice under clause (ii), this Agreement shall
terminate and neither party hereto shall have any further rights or obligations
hereunder other than those which are expressly provided to survive the
termination hereof.

 

(c)          It is expressly understood that in no event shall Seller be
required to bring any action or institute any proceeding, or to otherwise incur
any costs or expenses in order to attempt to eliminate any Title Objections, or
take any other actions to cure or remove any Title Objections, or to otherwise
cause title in the Premises to be in accordance with the terms of this Agreement
on the Closing Date. Notwithstanding the foregoing or anything in this Section 6
to the contrary, Seller shall be required to remove, eliminate or otherwise
cure, by payment, bonding or otherwise, (i) all Commitment Objections specified
in Section 6(a)(iii), (ii) all mortgages (together with any assignment of leases
and Uniform Commercial Code financing statements and subordination and
non-disturbance agreements recorded in connection therewith), (iii) all
mechanic’s or materialman’s liens for work performed on behalf of, or goods
provided to, Seller at the Premises, (iv) all tax and judgment liens filed
against Seller, and (v) any other Title Objections which have been voluntarily
granted by Seller on or following the date hereof (other than with the approval
or deemed approval of Purchaser) and which are not given for the benefit of any
utility company or governmental authority (collectively, “Voluntary
Encumbrances”).

 

10

 

 

(d)          If the Premises shall, at the time of the Closing, be subject to
any liens or transfer, inheritance, estate, franchise, license or other similar
taxes which do not otherwise constitute Permitted Encumbrances, the same shall
not be deemed an objection to title provided that, at the time of the Closing,
either (i) Seller delivers certified or official bank checks at the Closing in
the amount required to satisfy the same and delivers to Purchaser and/or the
Title Company at the Closing instruments in recordable form (and otherwise in
form reasonably satisfactory to the Title Company in order to omit the same as
an exception to Purchaser’s title policy at no additional premium or other
charge) sufficient to satisfy and discharge of record such liens and
encumbrances together with the cost of recording or filing such instruments or
(ii) the Title Company will otherwise issue or bind itself to issue a policy
which will insure Purchaser against collection thereof from or enforcement
thereof against the Premises.

 

(e)          If the Commitment or any update thereof discloses judgments,
bankruptcies or other returns against other persons having names the same as or
similar to that of Seller, on request Seller shall deliver to the Title Company
affidavits showing that such judgments, bankruptcies or other returns are not
against Seller in order to induce the Title Company to omit exceptions with
respect to such judgments, bankruptcies or other returns or to insure over same.
In addition, Seller shall cooperate in all reasonable respects with the Title
Company in connection with obtaining the Title Policy and shall deliver to the
Title Company such affidavits, certificates, other instruments and documents by
evidence as are reasonably requested by the Title Company and customarily
furnished in connection with a transaction of the nature contemplated by this
Agreement.

 

(f)           Purchaser agrees to purchase the Premises subject to any and all
notes or notices of violations of Laws and Regulations, noted in or issued by
any federal, state, municipal or other governmental department, agency or bureau
or any other governmental authority having jurisdiction over the Premises
(collectively, “Violations”), or any condition or state of repair or disrepair
or other matter or thing, whether or not noted, which, if noted, would result in
a Violation being placed on the Premises. Seller shall have no duty to remove
any Violations or cure or repair any condition, matter or thing whether or not
noted, which, if noted, would result in a Violation being placed on the
Premises, and Purchaser shall accept the Premises subject to all such
Violations, the existence of any conditions at the Premises which would give
rise to such Violations, if any, and any governmental claims arising from the
existence of such Violations, in each case, without any abatement of or credit
against the Purchase Price; provided, that Seller shall pay on or prior to the
Closing Date any judgments, fines, penalties or other charges imposed or
assessed against the Premises prior to the Closing Date by reason of any such
Violations, including, without limitation, all amounts in respect of Items
11(A)(1) and (2) of the Commitment (but in no event shall Seller be obligated to
expend more than $25,000 in the aggregate pursuant to this sentence).

 

(g)          If the Title Company shall be unwilling to remove any Title
Objections which another major national title insurance company selected by
Seller (either directly or through an agent) would be willing to remove at no
additional cost to and without an indemnity from Purchaser, then Seller shall
have the right to substitute such major national title insurance company for the
Title Company, provided that if Purchaser elects not to use such major national
title insurance company, such Title Objections which such major national title
insurance company would be willing to remove shall not constitute Title
Objections and shall be deemed Permitted Encumbrances.

 

11

 

 

7.           APPORTIONMENTS.

 

(a)          The following shall be apportioned between Seller and Purchaser as
of 11:59 p.m. on the day immediately preceding the Closing Date (the
“Apportionment Date”) on the basis of the actual number of days of the month
which shall have elapsed as of the Closing Date and based upon the actual number
of days in the month and a 365 day year:

 

(i)          real estate taxes, sewer rents and taxes, water rates and charges,
vault charges and taxes, business improvement district taxes and assessments and
any other governmental taxes, charges or assessments levied or assessed against
the Premises (collectively, “Property Taxes”), on the basis of the respective
periods for which each is assessed or imposed, to be apportioned in accordance
with Section 7(b);

 

(ii)         fuel oil, if any, as estimated by Seller’s supplier, at current
cost, together with any sales taxes payable in connection therewith, if any (a
letter from Seller’s fuel supplier shall be conclusive evidence as to the
quantity of fuel on hand and the current cost therefor). To aid in such
prorations, Seller shall endeavor to obtain meter readings as of a date that is
no earlier than thirty (30) days prior to the Closing Date, and the unfixed
meter charges, based thereon for the intervening time shall be apportioned on
the basis of such last reading;

 

(iii)        prepaid fees for Permits and Licenses assigned to Purchaser at the
Closing;

 

(iv)        any amounts prepaid or payable by the owner of all or a portion of
the Property under the Contracts assigned to Purchaser at Closing;

 

(v)         salaries, wages and fringe benefits (including, without limitation,
vacation pay, sick pay, health, welfare, pension, disability and other benefits)
of all Employees (as hereinafter defined);

 

(vi)        all other operating expenses with respect to the Property; and

 

(vii)       such other items as are customarily apportioned in accordance with
real estate closings of commercial properties in the City of New York, State of
New York.

 

(b)          Property Taxes shall be apportioned on the basis of the fiscal
period for which assessed. If the Closing Date shall occur either before an
assessment is made or a tax rate is fixed for the tax period in which the
Closing Date occurs, the apportionment of such Property Taxes based thereon
shall be made at the Closing Date by applying the tax rate for the preceding
year to the latest assessed valuation, but, promptly after the assessment and/or
tax rate for the current year are fixed, the apportionment thereof shall be
recalculated and Seller or Purchaser, as the case may be, shall make an
appropriate payment to the other within ten (10) business days based on such
recalculation. If as of the Closing Date the Premises or any portion thereof
shall be affected by any special or general assessments which are or may become
payable in installments of which the first installment is then a lien and has
become payable, Seller shall pay the unpaid installments of such assessments
which are due prior to the Closing Date and Purchaser shall pay the installments
which are due on or after the Closing Date.

 

12

 

 

(c)          If there are water meters at the Premises, the unfixed water rates
and charges and sewer rents and taxes covered by meters, if any, shall be
apportioned (i) on the basis of an actual reading done within thirty (30) days
prior to the Apportionment Date, or (ii) if such reading has not been made, on
the basis of the last available reading. If the apportionment is not based on an
actual current reading, then, upon the taking of a subsequent actual reading,
the parties shall, within ten (10) business days following notice of the
determination of such actual reading, readjust such apportionment and Seller
shall deliver to Purchaser or Purchaser shall deliver to Seller, as the case may
be, the amount determined to be due upon such readjustment. Seller shall
endeavor to obtain and deliver to Purchaser at Closing a current water meter
reading.

 

(d)          Charges for all electricity, steam, gas, light, telephone and other
utility services at the Premises (each a “Utility” and collectively,
“Utilities”) shall be billed to Seller’s account up to the Apportionment Date
and, from and after the Apportionment Date, all Utilities shall be billed to
Purchaser’s account. If for any reason such changeover in billing is not
practicable as of the Closing Date, as to any Utility, such Utility shall be
apportioned on the basis of actual current readings or, if such readings have
not been made, on the basis of the most recent bills that are available. If any
apportionment is not based on an actual current reading, then upon the taking of
a subsequent actual reading, the parties shall, within ten (10) business days
following notice of the determination of such actual reading, readjust such
apportionment and Seller shall promptly deliver to Purchaser, or Purchaser shall
promptly deliver to Seller, as the case may be, the amount determined to be due
upon such adjustment.

 

(e)          Charges payable under Contracts that Seller elects to assume in
respect of the billing period of the related service provider in which the
Closing Date occurs (the “Current Billing Period”) will be allocated on a per
diem basis to Seller, based upon the number of days in the Current Billing
Period prior to the Closing Date, and to Purchaser, based upon the number of
days in the Current Billing Period on and after the Closing Date, and assuming
that all charges are incurred uniformly during the Current Billing Period.

 

(f)           At or prior to the Closing, Seller and Purchaser and/or their
respective agents or designees will jointly prepare a preliminary closing
statement (the “Preliminary Closing Statement”) which will show the net amount
due either to Seller or to Purchaser as the result of the adjustments and
prorations provided for herein, and such net due amount will be added to or
subtracted from the cash balance of the Purchase Price to be paid to Seller at
the Closing pursuant to Section 4, as applicable. Within six (6) months
following the Closing Date, Seller and Purchaser will jointly prepare a final
closing statement reasonably satisfactory to Seller and Purchaser in form and
substance (the “Final Closing Statement”) setting forth the final determination
of the adjustments and prorations provided for in this Agreement and setting
forth any items which are not capable of being determined at such time (and the
manner in which such items shall be determined and paid). The net amount due
Seller or Purchaser, if any, by reason of adjustments to the Preliminary Closing
Statement as shown in the Final Closing Statement, shall be paid in cash by the
party obligated therefor within five (5) business days following the approval by
both parties of the Final Closing Statement. The adjustments, prorations and
determinations agreed to by Seller and Purchaser in the Final Closing Statement
shall be conclusive and binding on the parties hereto except for any items which
are not capable of being determined at the time the Final Closing Statement is
agreed to by Seller and Purchaser, which items shall be determined and paid in
the manner set forth in the Final Closing Statement and except for other amounts
payable hereunder pursuant to provisions which survive the Closing. Prior to and
following the Closing Date, each party shall provide the other with such
information as the other shall reasonably request (including, without
limitation, access to the books, records, files, ledgers, information and data
with respect to the Property during normal business hours upon reasonable
advance notice) in order to make the preliminary and final adjustments and
prorations provided for herein.

 

13

 

 

(g)          If any payment to be made after Closing under this Section 7 shall
not be paid when due hereunder, the same shall bear interest (which shall be
paid together with the applicable payment hereunder) from the date due until so
paid at a rate per annum equal to the Prime Rate (as such rate may vary from
time to time) as reported in the Wall Street Journal plus 3% (the “Default
Rate”). To the extent a payment provision in this Section 7 or elsewhere in this
Agreement does not specify a period for payment, then for purposes hereof such
payment shall be due within five (5) business days of the date such payment
obligation is triggered.

 

(h)          The provisions of this Section 7 shall survive the Closing.

 

8.           PROPERTY NOT INCLUDED IN SALE.

 

Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that (a) any fixtures, furniture, furnishings,
equipment or other personal property (including, without limitation, trade
fixtures in, on, around or affixed to the Building) owned or leased by any
tenant, managing agent, leasing agent, contractor or employee at the Building,
and (b) all inventory, samples and Coach products of all types, and any other
personal property used in connection with the business of Coach and its
affiliates (as opposed to the operation of the Property) and pictures,
paintings, drawings, prints, sculptures, tapestries or other items of art now or
hereafter located in the common areas of the Building ((a) and (b),
collectively, “Excluded Personalty”), shall not be included in the Property to
be sold to Purchaser hereunder.

 

9.           COVENANTS

 

(a)          During the period from the date hereof until the Closing Date (as
the same may be extended in accordance with the terms of this Agreement), Seller
shall:

 

(i)          be permitted to enter into, amend, modify, renew or extend any
agreements with respect to all or any portion of the Property provided that such
agreements will expire or terminate by their terms on or prior to the Closing
Date or, in the case of Contracts, may be terminated by the owner of the
Property without penalty upon not more than thirty (30) days’ (or less) prior
notice unless the same are deemed in good faith to be necessary by Seller to
respond to an emergency at the Premises;

 

(ii)         be permitted to enter into, amend, modify, renew or extend any
Space Leases with respect to all or any portion of the Property provided that
such Space Leases will expire or terminate by their terms on or prior to the
Closing Date;

 

(iii)        maintain in full force and effect the insurance policies currently
in effect with respect to the Premises (or replacements continuing similar
coverage);

 

(iv)        operate, manage and maintain the Premises in a manner consistent in
all material respects with past practice, except that Seller shall not be
required to make any capital improvement or replacement to the Premises (unless,
and to the extent, required to remedy unsafe conditions at the Premises); and

 

(v)         comply and otherwise perform all obligations in all material
respects under any existing financing secured by the Premises.

 

14

 

 

(b)          During the period from the date hereof until the Closing Date (as
the same may be extended in accordance with the terms of this Agreement), Seller
shall not, to the extent the same would be binding on or affect the Premises or
any owner thereof after the Closing, except as permitted under Section 9(a),
without Purchaser’s prior written approval in each instance, which approval
shall not be unreasonably withheld, conditioned or delayed:

 

(i)          voluntarily subject the Property to any additional liens,
encumbrances, covenants, restrictions or easements which would not constitute
Permitted Encumbrances; and

 

(ii)         enter into any employment contract, service contract or any other
agreement with respect to all or any portion of the Property;

 

(iii)        amend or modify (other than non-material amendments or
modifications) or renew or extend any Contracts existing on the date hereof;

 

(iv)        enter into any new Contracts or Space Leases; or

 

(v)         cause the number of Employees at the Property to increase in any
material respect or make any material changes in the salaries, wages or benefits
paid to the Employees at the Property other than (A) as provided for in the
applicable CBAs, (B) as required by applicable law, or (C) as determined by
Seller if necessary for the reasonable and prudent operation of the Property or
the conduct of Seller’s or any of its affiliates’ business therefrom.

 

(c)          Seller covenants and agrees that it shall use commercially
reasonably efforts to vacate the Premises as soon as reasonably practicable
following the occurrence of the “Closing” (as such term is defined in the
Operating Agreement); provided, that in no event shall Seller vacate the
Premises later than the date that is six (6) months following the occurrence of
the “Closing” (as such term is defined in the Operating Agreement).

 

(d)          Whenever in Section 9(b) Seller is required to obtain Purchaser’s
approval with respect to any transaction described therein, Purchaser shall
notify Seller of its approval or disapproval within ten (10) business days after
receipt of Seller’s request therefor and all agreements to be entered into in
connection therewith. If Purchaser fails to notify Seller of its disapproval of
any such transaction within said ten (10) business day period with the
reasonable basis therefor, then Purchaser shall be deemed to have approved same
(except with respect to matters set forth in Section 9(b)(i) above, with respect
to which Purchaser shall be deemed to have disapproved the same).

 

10.         ASSIGNMENTS BY SELLER AND ASSUMPTIONS BY PURCHASER; EMPLOYEES;
CONDITIONS TO CLOSING.

 

(a)          Assignment. On the Closing Date, Seller agrees to assign to
Purchaser, pursuant to the instruments referenced in Section 17(c), without
recourse, representation or warranty (except as expressly set forth in this
Agreement), all of Seller’s right, title and interest in, and Purchaser agrees
to assume Seller’s obligations accruing on and after the Closing Date under, (i)
all transferable Licenses and Permits, if any, relating to the Property and all
other intangible Personalty, and (ii) to the extent transferable and then in
effect, all service, maintenance, supply and other agreements required for the
operation of or otherwise relating to the Property (including all modifications
and amendments thereof and supplements thereto, collectively the “Contracts”)
that Purchaser elects to assume pursuant to the terms of this Section 17(a).
Seller shall deliver to Purchaser on or before the date that is sixty (60) days
prior to the Closing Date a true, correct and complete copy of each of the
Contracts that are then in and will not expire or terminate prior to the Closing
Date and Purchaser may, at its option, by written notice given to Seller on or
prior to the date that is forty-five (45) days prior to the Closing Date, elect
to assume any of such Contracts effective from and after the Closing Date.

 

15

 

 

(b)          Employees. Purchaser may, or may cause another entity to, offer to
continue the employment of any building service employees who are employed at
the Property immediately prior to the Closing Date, including, without
limitation, employees employed by Seller’s managing agent or an entity related
to or affiliated with Seller or Seller’s managing agent (each an “Employee” and
collectively, the “Employees”), and shall comply fully with sec. 22-505 of the
Administrative Code of the City of New York (“DBSWPA”), if applicable. Purchaser
shall provide written notice to Seller on or prior to the date that is
forty-five (45) days prior to the Closing Date, whether it will assume, or cause
another entity to assume, any of the CBAs (or corresponding “contractors
agreement,” if applicable) effective from and after the Closing Date and
identifying which Employees, if any, to whom Purchaser intends to offer, or
cause another entity to offer, employment effective from and after the Closing
Date. Seller, Seller’s managing agent or an entity related to or affiliated with
Seller or Seller’s managing agent, may provide any and all notices and
information required by the DBSWPA with prior notice to, but without the need
for consent from, Purchaser, anything to the contrary in this Agreement
notwithstanding. Purchaser shall be solely responsible for all liabilities
whatsoever with respect to any and all Employees for (i) salaries for the period
from and after the Closing Date for Employees retained by Purchaser or another
entity, (ii) benefits attributable to the period from and after the Closing Date
for Employees retained by Purchaser or another entity as contemplated above,
(iii) to the extent a Section 4204 transaction is not completed under Section
10(d) below with respect to the applicable Multiemployer Plan, withdrawal
liability as defined in Section 4201, et seq. of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) arising from and after the Closing
Date, including, without limitation, such liability arising in connection with
the transactions contemplated in this Agreement, but only to the extent such
withdrawal liability relates to the operation of the Property and is actually
assessed against Seller or its managing agent, (iv) benefit continuation and/or
severance payments relating to any Employee that may be payable as a result of
(A) any termination of employment from and after the Closing Date of any such
Employee retained by Purchaser or another entity as contemplated above, or (B)
the transactions contemplated in this Agreement, (v) notices, payments, fines or
assessments due to any governmental authority pursuant to any laws, rules or
regulations with respect to the employment, discharge or layoff from and after
the Closing Date of any such Employee retained by Purchaser or another entity as
contemplated above, including, but not limited to, such liability as arises
under the Worker Adjustment and Retraining Notification Act, Section 4980B of
the Internal Revenue Code (COBRA) and any rules or regulations as have been
issued in connection with any of the foregoing, and (vi) for all obligations and
liabilities under, arising from or otherwise relating to any collective
bargaining agreement listed in Schedule 11(c)(viii), including, any such
agreement that succeeds or replaces the listed collective bargaining agreements
(each, a “CBA”), relating to the Employees (or any of them) or the operation of
the Property by Seller or its managing agent that arise and accrue on or after
the Closing Date (including by reason of the consummation of the transactions
contemplated by this Agreement), including, without limitation, such obligations
and liabilities of Seller or Seller’s managing agent or an entity related to or
affiliated with Seller or Seller’s managing agent concerning Purchaser’s failure
to assume, or to agree in this Agreement to assume, any CBA. The provisions of
this Section 10(b) shall survive the Closing.

 

(c)          Employment Indemnities. Seller hereby agrees to indemnify and
defend Purchaser and its affiliates against, and agrees to hold them harmless
from, any and all claims, losses, damages and expenses (including, without
limitation, reasonable attorneys’ fees) and other liabilities and obligations
incurred or suffered as a result of any claim by any Employee or person or
entity acting in the interest of or on behalf of any Employee, including,
without limitation, any union, governmental agency or other representative, that
arises under federal, state or local statute (including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination Act of 1967, the Equal Pay Act, the Americans with Disabilities
Act of 1990, ERISA, DBSWPA and all other statutes regulating the terms and
conditions of employment), regulation or ordinance, under the common law or in
equity (including any claims for wrongful discharge or otherwise), or under any
policy, agreement, CBA, understanding or promise, written or oral, formal or
informal, between Seller and the Employee, or person or entity acting in the
interest of or on behalf of the Employee, arising out of actions, events or
omissions that occurred (or, in the case of omissions, failed to occur) before
the Closing Date. Purchaser hereby agrees to indemnify and defend Seller and its
affiliates against, and agrees to hold them harmless from, any and all claims,
losses, damages and expenses (including, without limitation, reasonable
attorneys’ fees) and other liabilities and obligations incurred or suffered as a
result of any claim by any Employee or person or entity acting in the interest
of or on behalf of any Employee, including without limitation, any union,
employee benefit plan, governmental agency or other representative, that arises
under federal, state or local statute (including, without limitation, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination Act of 1967, the Equal Pay Act, the Americans with Disabilities
Act of 1990, ERISA, DBSWPA and all other statutes regulating the terms and
conditions of employment), regulation or ordinance, under the common law or in
equity (including any claims for wrongful discharge or otherwise), or under any
policy, agreement, CBA, understanding or promise, written or oral, formal or
informal, between Seller or Purchaser and the Employee or person or entity
acting in the interest of or on behalf of the Employee, arising out of actions,
events or omissions that occurred (or, in the case of omissions, failed to
occur) on or after the Closing Date and any action, events or omission that
occurred (or, in the case of omissions, failed to occur) in connection with the
transactions contemplated in this Agreement. The provisions of this Section
10(c) shall survive the Closing.

 

16

 

 

(d)          Multiemployer Pension Plans.

 

(i)          Seller, Seller’s managing agent or an entity related to or
affiliated with Seller or Seller’s managing agent has, obligations to contribute
to the Multiemployer Plans(s) and/or funds listed or referenced in the CBAs
(“Seller Multiemployer Plans”). The Seller Multiemployer Plans listed or
referenced in the CBAs that are subject to Section 4201 of ERISA, are herein
called the “Multiemployer Pension Plans”.

 

(ii)         If Purchaser elects to, or elects to cause another entity to,
assume one or more of the CBAs, then the further provisions of this Section
10(d)(ii) shall apply, unless Purchaser notifies Seller in writing at least ten
(10) business days prior to the Closing Date of its election not to have such
further provisions of this Section 10(d)(ii) apply. With respect to each
Multiemployer Pension Plan: (A) Purchaser shall have an obligation to contribute
to such Multiemployer Pension Plan from and after the Closing Date for
substantially the same number of contribution base units for which Seller had an
obligation to contribute prior to the Closing Date, (B) to the extent required
by such Multiemployer Pension Plan and Section 4204 of ERISA, Purchaser shall
provide to such Multiemployer Pension Plan, for a period equal to five plan
years of such Multiemployer Pension Plan, commencing with the first plan year
beginning after the Closing Date, a bond issued by a corporate surety company
that is an acceptable surety for purposes of Section 412 of ERISA, or an amount
held in escrow by a bank or a similar financial institution or such other
equivalent form of security permitted for this purpose in an amount equal to
100% (or 200% in the case that the Multiemployer Pension Plan is in
reorganization in the plan year during which the Closing Date occurs) of the
greater of (1) the average annual contribution required to have been made by
Seller with respect to the Property under the Multiemployer Pension Plan for the
three plan years preceding the plan year in which the Closing Date occurs or (2)
the annual contribution that Seller was required to have made with respect to
the Property under the Multiemployer Pension Plan for the last plan year of the
Multiemployer Pension Plan preceding the plan year in which the Closing Date
occurs, which bond, escrow or security shall be paid to the Multiemployer
Pension Plan if Purchaser withdraws from the Multiemployer Pension Plan or fails
to make a contribution to the Multiemployer Pension Plan when due, at any time
during the first five plan years of the Multiemployer Pension Plan beginning
after the Closing Date, (C) Purchaser shall notify the Multiemployer Plan of the
transactions contemplated herein and will use its reasonable efforts to satisfy
such Multiemployer Pension Plan that such transactions comply with the terms of
Section 4204 of ERISA, and Seller shall cooperate with Purchaser in such efforts
(including any efforts to obtain a waiver of the security provisions under ERISA
by the Multiemployer Pension Plan or the PBCG), and (D) if Purchaser completely
or partially withdraws (within the meaning of Sections 4203 and 4205 of ERISA,
respectively) from such Multiemployer Pension Plan during the five plan years
beginning after the Closing Date and does not pay any part of any Withdrawal
Liability by reason of such withdrawal, Seller shall be secondarily liable to
the Multiemployer Pension Plan for the Withdrawal Liability up to the amount of
the Withdrawal Liability that it would have incurred but for the provisions of
this Section 10(d) and Section 4204 of ERISA; provided, that Purchaser shall
reimburse Seller for any such payment within ten (10) business days of demand by
Seller. If Seller is required to provide a bond or an amount in escrow to the
extent required by, and under the circumstances described in, Section 4204(a)(3)
of ERISA, Purchaser shall pay to Seller the cost of such bond or the amount of
such escrow not less than ten (10) business days prior to Seller obtaining such
bond or establishing such escrow, and Seller shall not be required to reimburse
the Purchaser for any such costs or amounts. Purchaser shall indemnify and hold
harmless Seller from any fees or charges imposed by a Multiemployer Pension Plan
to issue a Withdrawal Liability Estimate on or after the Closing Date. The
obligations and undertaking of Purchaser under this Section 10(d)(ii) is a
special inducement to Seller to enter into this Agreement without which Seller
would not enter into this Agreement. Any reference to “Seller” or “Purchaser in
the above paragraph shall also refer to their respective agents and affiliates,
as applicable. The provisions of this Section 10(d) shall survive the Closing.

 

17

 

 

(e)          Conditions to Obligations of Seller. The obligation of Seller to
effect the Closing shall be subject to the fulfillment or written waiver by
Seller at or prior to the Closing of the following conditions:

 

(i)          Representations and Warranties. The representations and warranties
of Purchaser contained in Section 11(f) shall be true and correct in all
material respects as of the Closing Date, as though made on and as of the
Closing Date.

 

(ii)         Performance of Obligations. Purchaser shall have, in all material
respects, performed or caused to be performed all obligations required of
Purchaser under this Agreement on and prior to the Closing Date, including
payment of the full balance of the Purchase Price as provided in Section 4(a)
hereof.

 

(iii)        Delivery of Documents. Each of the documents required to be
executed, acknowledged (if applicable) and/or delivered by Purchaser at Closing
shall have been delivered as provided herein.

 

(iv)        Operating Agreement. The Closing (as such term is defined in the
Operating Agreement) shall have occurred and Legacy Yards LLC shall have
distributed the Coach Unit (as such term is defined in the Operating Agreement)
to Coach in accordance with the Operating Agreement.

 

(v)         Development Agreement. Developer shall have completed the TCO Work
(as defined in the Development Agreement) and shall have received a temporary
certificate of occupancy for the Coach Areas (as defined in the Development
Agreement) in accordance with the terms of the Development Agreement on or
before June 1, 2016, which date shall be extended on a day-for-day basis for
delays caused by Force Majeure events, Coach Change Delays extending beyond the
Chance Order Grace Period and Coach Work Delays (as such terms are defined in
the Development Agreement).

 

(f)          Conditions to Obligations of Purchaser. The obligations of
Purchaser to effect the Closing shall be subject to the fulfillment or written
waiver by Purchaser at or prior to the Closing Date of the following conditions:

 

18

 

 

(i)          Representations and Warranties. The representations and warranties
of Seller contained in Section 11(c) shall be true and correct in all material
respects as of the Closing Date, as though made on and as of the Closing Date.
Notwithstanding the foregoing, Purchaser shall have no right to terminate this
Agreement and there shall be no reduction in the Purchase Price if any
representation made by Seller on the date hereof shall not be true and correct
in any material respect on or as of the Closing Date if such inaccuracy is due
to (i) any condition or matter arising or occurring after the date hereof, in
each case, not within Seller’s reasonable control or (ii) any action taken, or
any omission, by or on behalf of Seller in accordance with or permitted by the
provisions of this Agreement (and, for the avoidance of doubt, no such permitted
change shall constitute a Seller breach or a failure of condition under this
Agreement). If Seller, in the Representation Update to be delivered by Seller
pursuant to this Agreement, makes any qualifications or other changes to
Seller’s representations and warranties that are not described in the foregoing
clause (i) or clause (ii) (any such other qualification or other change, a
“Qualification”), Purchaser shall have no right, remedy or claim against Seller,
and Seller shall in any event be deemed to have satisfied the condition set
forth in this Section 10(f)(i), unless the sum of (A) in the case of
Qualifications resulting from circumstances that can be cured by the payment of
money, the aggregate cost of correcting all such circumstances, plus (B) in the
case of Qualifications resulting from circumstances that cannot readily be
corrected with the payment of money, the aggregate diminution in the value of
the Premises, exceeds the Threshold Amount. If any Qualifications in the
aggregate involve costs and/or impairments to value that are in excess of the
Threshold Amount, then Seller shall have the right, in Seller’s sole and
absolute discretion, to credit Purchaser the amount of such costs and/or
impairments to value in excess of the Threshold Amount, in which event such
Qualification shall be deemed to not constitute a failure of a condition to
Purchaser’s obligations to effectuate the Closing under this Agreement, and
Purchaser shall be required to close hereunder and shall have no further remedy
therefor. In either event, the costs and/or impairments to value resulting from
any such Qualifications shall be credited against the Threshold Amount for
purposes of determining, after the Closing, whether the Damages resulting from
any breach of the representations contained in Section 11(c) exceeds the
Threshold Amount. If Seller does not elect to credit Purchaser the amount of
such costs and/or impairments to value in excess of the Threshold Amount, then
the provisions of Section 10(g) shall apply.

 

(ii)         Performance of Obligations. Seller shall have, in all material
respects, performed or cause to be performed all obligations required of Seller
under this Agreement on or prior to the Closing Date.

 

(iii)        Delivery of Documents. Each of the documents required to be
executed, acknowledged (if applicable) and/or delivered by Seller at Closing
shall have been delivered as provided herein.

 

(iv)        Operating Agreement. The Closing (as such term is defined in the
Operating Agreement) shall have occurred and Legacy Yards LLC shall have
distributed the Coach Unit (as such term is defined in the Operating Agreement)
to Coach in accordance with the Operating Agreement.

 

(v)         Title. Subject to the terms and provisions of this Agreement, title
to the Premises to be sold, assigned and conveyed by Seller to Purchaser
hereunder shall be subject only to Permitted Encumbrances.

 

(vi)        Occupancy. All Space Leases shall have expired or terminated and all
tenants thereunder shall have vacated the premises demised thereunder and Seller
shall have delivered evidence to Purchaser thereof (to the extent applicable).

 

19

 

 

(vii)       Contracts. Seller shall have delivered evidence to Purchaser that
all Contracts that Purchaser has not elected to assume have expired or
terminated or will expire or terminate on or prior to the Closing Date.

 

(g)          Failure of Condition. If Purchaser is unable to timely satisfy (and
Seller has not waived in writing) the conditions precedent to Seller’s
obligation to effect the Closing, then such failure shall constitute a default
hereunder, in which case, Section 20(a) shall govern. If Seller is unable to
timely satisfy the conditions precedent to Purchaser’s obligation to effect the
Closing, then, (i) Seller may, if it so elects and without any abatement in the
Purchase Price, adjourn the Scheduled Closing Date for a period or periods not
to exceed sixty (60) days in the aggregate and (ii) if, after any such
extension, the conditions precedent to Purchaser’s obligation to effect the
Closing continue to not be satisfied (and Purchaser has not waived the same in
writing) or Seller does not elect such extension and, in either case, such
failure of condition precedent is not the result of Seller’s default hereunder,
then Purchaser or Seller shall be entitled to terminate this Agreement by notice
thereof to the other party. If this Agreement is so terminated, then neither
party shall have any further obligations hereunder, except those expressly
stated to survive the termination of this Agreement. If the provisions of clause
(ii) of this Section 10(g) would be applicable, except such failure of condition
precedent is the result of Seller’s default hereunder, then Section 20(b) shall
govern.

 

11.         CONDITION OF THE PROPERTY; REPRESENTATIONS.

 

(a)          PURCHASER EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT (THE “EXPRESS REPRESENTATIONS”), NEITHER SELLER, NOR ANY
OTHER SELLER PARTY, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF
THE MATERIALS REVIEWED BY PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES HAS MADE OR SHALL BE DEEMED
TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT
LIMITATION WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE), WITH RESPECT TO THE PROPERTY, THE PERMITTED USE OF THE
PROPERTY OR THE ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE THERETO
OR THE COMPLIANCE BY THE PROPERTY THEREWITH, THE REVENUES AND EXPENSES GENERATED
BY OR ASSOCIATED WITH THE PROPERTY, THE AVAILABILITY OR AMOUNT OF ANY TAX
CREDITS, OR OTHERWISE RELATING TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED
HEREIN. PURCHASER FURTHER ACKNOWLEDGES THAT ALL MATERIALS WHICH HAVE BEEN
PROVIDED BY ANY OF THE SELLER PARTIES HAVE BEEN PROVIDED WITHOUT ANY WARRANTY OR
REPRESENTATION, EXPRESSED OR IMPLIED AS TO THEIR CONTENT, SUITABILITY FOR ANY
PURPOSE, ACCURACY, TRUTHFULNESS OR COMPLETENESS AND PURCHASER SHALL NOT HAVE ANY
RECOURSE AGAINST SELLER OR ANY OF THE OTHER SELLER PARTIES IN THE EVENT OF ANY
ERRORS THEREIN OR OMISSIONS THEREFROM. PURCHASER IS ACQUIRING THE PROPERTY BASED
SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTY AND
NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY SELLER, OR ANY OF THE OTHER
SELLER PARTIES, EXCEPT FOR THE REPRESENTATIONS EXPRESSLY SET FORTH HEREIN.
PURCHASER EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS PROVIDED
TO IT BY SELLER IN CONNECTION WITH ITS DUE DILIGENCE AND AGREES THAT IT SHALL
RELY SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED INFORMATION.

 

20

 

 

(b)          EXCEPT FOR THE EXPRESS REPRESENTATIONS, PURCHASER ACKNOWLEDGES AND
AGREES THAT IT IS PURCHASING THE PROPERTY “AS IS” AND “WITH ALL FAULTS”, BASED
UPON THE CONDITION (PHYSICAL OR OTHERWISE) OF THE PROPERTY AS OF THE DATE OF
THIS AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT TO THE PROVISIONS OF
SECTIONS 12 AND 13 OF THIS AGREEMENT, LOSS BY CONDEMNATION OR FIRE OR OTHER
CASUALTY EXCEPTED. PURCHASER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS UNDER
THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY FINANCING CONTINGENCY OR OTHER
CONTINGENCIES OR SATISFACTION OF ANY CONDITIONS OTHER THAN THE CONDITIONS
PRECEDENT TO PURCHASER’S OBLIGATION TO EFFECT THE CLOSING EXPRESSLY SET FORTH IN
THIS AGREEMENT, AND PURCHASER SHALL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT
EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN.

 

(c)          Seller hereby represents and warrants to Purchaser as of the date
hereof and as of Closing Date (subject to Seller’s Representation Update and the
provisions of Section 10(f)(i)) as follows (each a “Representation” and
collectively, the “Representations”) that:

 

(i)          Seller is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and duly organized to do
business in the State of New York.

 

(ii)         Seller has the full power and authority to enter into this
Agreement and perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by Seller and is the legal, valid and binding
obligations of Seller enforceable against Seller in accordance with its terms,
subject to equitable principles and principles governing creditors’ right
generally, and does not violate any provision of any agreement or judicial order
to which Seller or the Property is subject. All documents to be executed by
Seller and delivered to Purchaser at Closing will as of the Closing Date be duly
authorized, executed and delivered by Seller and the legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms, subject to equitable principles and principles governing
creditors’ right generally, and will not violate any provision of any agreement
or judicial order to which Seller or the Property is subject.

 

(iii)        Neither the execution, delivery or performance of this Agreement
nor the consummation of the transactions contemplated hereby is or will be
prohibited, or requires or will require as a condition thereto any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction, decree or agreement which has not
been obtained and delivered to Seller.

 

(iv)        Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).

 

(v)         There are no leases, licenses or other agreements granting the right
of occupancy at the Premises (“Space Leases”) to any person or entity or any
brokerage agreements or management agreements, except for those set forth on
Schedule 11(c)(v) attached hereto and made a part hereof, each of which shall be
terminated on or prior to Closing at no expense or cost to Purchaser.

 

(vi)        Seller has not (A) made a general assignment for the benefit of its
creditors, (B) admitted in writing its inability to pay its debts as they
mature, (C) had an attachment, execution or other judicial seizure of any
property interest which remains in effect, or (D) taken, failed to take or
submitted to any action indicating a general inability to meet its financial
obligations as they accrue. There is not pending any case, proceeding or other
action seeking reorganization, arrangement, adjustment, liquidation, dissolution
or recomposition of Seller or any of its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking appointment
of a receiver, trustee, custodian or other similar official for any of them or
for all or any substantial part of its or their property.

 

21

 

 

(vii)       Except for the matter set forth on Schedule 11(c)(vii), there is no
action, suit, litigation, hearing or administrative proceeding as to which
Seller has received written notice, or, to Seller’s knowledge, threatened in
writing with respect to all or any portion of the Premises and which would
adversely affect in any material respect, Seller’s ability to consummate the
transactions contemplated in this Agreement in accordance with the terms hereof.

 

(viii)      Attached hereto as Schedule 11(c)(viii) is a true, correct and
complete list of all CBAs affecting the Premises as of the date hereof, and a
true, correct and complete copy of each CBA has been provided by Seller to
Purchaser prior to the date hereof. To Seller’s knowledge, (A) there are no
pending grievances or labor arbitrations pursuant to any CBA and (B) Seller and
its managing agent for the Property are in compliance in all material respects
with all federal and state laws respecting the employment of the Employees at
the Property.

 

(ix)         Attached hereto as Schedule 11(c)(ix) is a true, correct and
complete list of all current Employees.

 

(x)          With respect to each Multiemployer Plan or any other employee
benefit plans, as defined in Section 3(3) of ERISA, or other employee benefit,
agreement, policy or arrangement which is or has been maintained or contributed
to by Seller, the Property is not subject to a lien under ERISA or the Code.
Seller is not an “employee benefit plan” as defined in ERISA, whether or not
subject to ERISA, or a “plan” as defined in Section 4975 of the Code and none of
Seller’s assets constitutes (or is deemed to constitute for purposes of ERISA or
Section 4975 of the Code, or any substantially similar federal, state or
municipal Law) “plan assets” for purposes of 29 CFR Section 2510.3-101, as
amended by Section 3(42) of ERISA or otherwise for purposes of ERISA or Section
4975 of the Code.

 

(xi)         There are no condemnation or eminent domain proceedings as to which
Seller has received written notice, or to Seller’s knowledge, threatened in
writing against the Premises or any portion thereof.

 

(xii)        There is no contract or agreement for management or leasing of the
Premises or any portion thereof which will be binding on Purchaser as of the
Closing Date.

 

(xiii)       Seller has not granted any person or entity any oral or written
right, agreement or option to acquire all or any portion of the Premises.

 

(xiv)      Except as disclosed to Purchaser in writing, Seller has not received
written notice from any governmental authority of any violation of any
Environmental Laws (other than ECB violations) at the Premises which violation
remains uncured.

 

(xv)       Seller is not now nor shall it be at any time prior to or at the
Closing a person with whom a U.S. person is prohibited from transacting business
of the type contemplated by this Agreement, whether such prohibition arises
under United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control (“OFAC”) (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons or otherwise).

 

22

 

 

(xvi)      Seller: (A) is not under investigation by any governmental authority
for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (B) has not been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (C) has not had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws,
which investigation, charge, conviction, penalties, seizure, or forfeiture as
described in clause (A), (B) or (C) above would prohibit Seller and Purchaser
from consummating the transactions contemplated by this Agreement. Such laws,
regulations and sanctions shall be deemed to include the Patriot Act, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.

 

Any and all uses of the phrase, “to Seller’s knowledge” or other references to
the knowledge of Seller in this Agreement shall mean the actual, present,
conscious knowledge of Todd Kahn or Mitchell Feinberg (the “Seller Knowledge
Individuals”) as to a fact at the time given without any investigation or
inquiry. Without limiting the foregoing, Purchaser acknowledges that the Seller
Knowledge Individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession of
Seller, or to make any inquiry of any persons, or to take any other actions in
connection with the representations and warranties of Seller set forth in this
Agreement. Neither the actual, present, conscious knowledge of any other
individual or entity, nor the constructive knowledge of the Seller Knowledge
Individuals or of any other individual or entity, shall be imputed to the Seller
Knowledge Individuals.

 

The representations and warranties of Seller contained in this Section 11(c)
(such representations and warranties, the “Surviving Representations”) shall
survive the Closing for one hundred eighty (180) days following the Closing Date
(the “Limitation Period”). Each Surviving Representation shall automatically be
null and void and of no further force and effect upon the expiration of the
Limitation Period unless, prior to the expiration of the Limitation Period,
Purchaser shall have provided Seller with a Breach Notice (as hereinafter
defined) alleging that Seller is in breach of such Surviving Representation. Any
claim by Purchaser that Seller is in breach of any Surviving Representation
(each, a “Seller Breach”) shall be made by Purchaser delivering to Seller
written notice (each a “Breach Notice”) promptly after Purchaser has learned of
such Seller Breach and prior to the expiration of the Limitation Period, which
Breach Notice shall set forth (x) a description in reasonable detail of the
claimed Seller Breach, including all facts and circumstances upon which the
claimed Seller Breach is based and why those facts and circumstances constitute
an alleged Seller Breach, (y) the section and/or subsection of this Agreement
under which the claimed Seller Breach is asserted, and (z) Purchaser’s good
faith determination of the damages suffered by Purchaser resulting from the
Seller Breach described in the Breach Notice (the “Claimed Damage”), which
Claimed Damage shall be expressed as a dollar amount. Purchaser shall allow
Seller thirty (30) days after receipt of a Breach Notice within which to cure
the applicable Seller Breach. If Seller fails to cure such Seller Breach within
such thirty (30) day period, Purchaser’s sole remedy shall be to commence a
legal proceeding against Seller alleging that Seller has breached this Agreement
and that Purchaser has suffered actual damages as a result thereof (a
“Proceeding”). Any proceeding with respect to the Surviving Representations must
be commenced, if at all, no later than the date (the “Outside Proceeding Date”)
that is sixty (60) days after the expiration of the later of (A) the Limitation
Period and (B) Seller’s thirty (30) day cure period. If Purchaser shall have
timely commenced a Proceeding and a court of competent jurisdiction shall,
pursuant to a final, non-appealable order in connection with such Proceeding,
determine that (i) a Seller Breach has occurred and (ii) Purchaser suffered
actual damages (the “Damages”) by reason of such Seller Breach and that such
Damages exceed $250,000.00 in the aggregate (the “Threshold Amount”), and (iii)
Purchaser did not have actual knowledge of such Seller Breach on or prior to the
Closing Date and is not deemed to have knowledge of such Seller Breach as
described in Section 11(d) below, then, Purchaser shall be entitled to receive
an amount equal to the Damages; provided, that in no event shall Seller’s
aggregate liability for any and all Seller Breaches under this Agreement or any
of the agreements, certificates or instruments executed by Seller in connection
herewith or pursuant hereto, exceed $2,600,000.00 (the “Maximum Liability
Amount”). Any such Damages, subject to the limitations contained herein, shall
be paid within thirty (30) days following the entry of such final,
non-appealable order and delivery of a copy thereof to Seller. If there shall be
a Seller Breach and Purchaser is entitled to receive any Damages as a result
thereof, Purchaser shall have no recourse to the property or other assets of
Seller or any other Seller Party, other than Seller’s interest in the net sales
proceeds received by Seller from Purchaser at the Closing (subject to the
Maximum Liability Amount and the other limitations expressly set forth in this
Agreement).

 

23

 

 

(d)          The representations and warranties of Seller set forth in Section
11(c) are subject to the following limitations: (i) subject to the express
provisions of Section 9(b), Seller does not represent or warrant that any
particular Contract or Space Lease will be in force or effect as of the Closing
or that the contractors thereunder, as applicable, will not be in default
thereunder, (ii) to the extent that Seller has delivered or made available to
Purchaser (or to any Diligence Party (as defined below)) any Contracts or other
information with respect to the Property at any time prior to the date hereof,
and such Contracts or other information contain provisions inconsistent with any
of such representations and warranties, then such representations and warranties
shall be deemed modified to conform to such provisions and Purchaser shall be
deemed to have knowledge thereof and (iii) in the event that, prior to the
Closing, Purchaser shall obtain actual knowledge of any information that is
contradictory to, and would constitute the basis of a breach of, any
representation or warranty or failure to satisfy any condition on the part of
Seller, then, promptly thereafter (and, in all events, on or prior to Closing),
Purchaser shall deliver to Seller notice of such information specifying the
representation, warranty or condition to which such information relates, and
Purchaser further acknowledges that such representation, warranty or condition
will not be deemed breached in the event Purchaser shall have, prior to Closing,
obtained actual knowledge of any information that is contradictory to such
representation or warranty and shall have failed to disclose to Seller as
required hereby and Purchaser shall not be entitled to bring any action after
the Closing Date based on such representation, warranty or condition. Without
limiting the generality of the foregoing, Purchaser shall be deemed to know that
any representation or warranty contained herein is untrue, inaccurate or
breached to the extent that (1) Purchaser has knowledge of any fact or
information which is inconsistent with such representation or warranty or (2)
this Agreement or any Contracts or other information with respect to the
Property delivered or made available to Purchaser or any Diligence Party contain
provisions inconsistent with any of such representations and warranties.
“Diligence Party” shall mean any of the following: (i) Purchaser and (ii) any
officers, directors, employees, agents, consultants, affiliates, attorneys and
representatives of Purchaser or any affiliate of Purchaser who were involved in
the negotiation of this Agreement, reviewed any Contracts or other information
relating to the Property, were involved in the preparation of the Diligence
Reports or the performance of the due diligence conducted on behalf of Purchaser
in order to prepare the same. “Diligence Reports” mean the results of any
examinations, inspections, investigations, tests, studies, analyses, appraisals,
evaluations and/or investigations prepared by or for or otherwise obtained by or
on behalf of Purchaser in connection with the Property.

 

(e)          Each of the provisions of this Section 11 shall survive the
Closing, but such survival shall be limited, in the case of the Surviving
Representations, to the extent set forth in Section 11(c). The provisions of
Section 11(a) and Section 11(b) shall be deemed incorporated by reference and
made a part of all documents or instruments delivered by Seller to Purchaser in
connection with the sale of the Property.

 

(f)           Purchaser hereby represents and warrants to Seller as of the date
hereof and as of Closing Date that:

 

24

 

 

(i)          Purchaser is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

 

(ii)         Purchaser has the full power and authority to enter into this
Agreement and perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by Purchaser and is the legal, valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with its terms, subject to equitable principles and principles governing
creditors’ right generally, and does not violate any provision of any agreement
or judicial order to which Purchaser is subject. All documents to be executed by
Purchaser and delivered to Seller at Closing will as of the Closing Date be duly
authorized, executed and delivered by Purchaser and the legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
respective terms, subject to equitable principles and principles governing
creditors’ right generally, and will not violate any provision of any agreement
or judicial order to which Purchaser is subject.

 

(iii)        Neither the execution, delivery or performance of this Agreement
nor the consummation of the transactions contemplated hereby is or will be
prohibited, or requires or will require as a condition thereto Purchaser to
obtain any consent, authorization, approval or registration under, any law,
statute, rule, regulation, judgment, order, writ, injunction, decree or
agreement which has not been obtained and delivered to Purchaser.

 

(iv)        Purchaser is not the subject of any voluntary or involuntary
bankruptcy proceedings for the dissolution or liquidation thereof.

 

(v)         There are no judgments, orders or decrees of any kind against
Purchaser unpaid and unsatisfied of record, nor any actions, suits or other
legal or administrative proceedings pending or, to Purchaser’s actual knowledge,
threatened in writing against Purchaser, which would have a material adverse
effect on Purchaser, its financial condition or its ability to consummate the
transactions contemplated by this Agreement.

 

(vi)        Purchaser is not acquiring the Property with the assets of an
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), or, if plan assets will be
used to acquire the Property, Purchaser will deliver to Seller at Closing a
certificate containing such factual representations as shall permit Seller and
its counsel to conclude that no prohibited transaction would result from the
consummation of the transactions contemplated by this Agreement. Purchaser is
not a “party in interest” within the meaning of Section 3(14) of ERISA with
respect to any beneficial owner of Seller.

 

(vii)       Purchaser is not now nor shall it be at any time prior to or at the
Closing a person with whom a U.S. person is prohibited from transacting business
of the type contemplated by this Agreement, whether such prohibition arises
under United States law, regulation, executive orders and lists published by
OFAC (including those executive orders and lists published by OFAC with respect
to Specially Designated Nationals and Blocked Persons or otherwise).

 

(viii)      Purchaser: (A) is not under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (B) has not been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (C) has not had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws,
which investigation, charge, conviction, penalties, seizure, or forfeiture as
described in clause (A), (B) or (C) above would prohibit Seller and Purchaser
from consummating the transactions contemplated by this Agreement. Such laws,
regulations and sanctions shall be deemed to include the Patriot Act, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.

 

25

 

 

Any and all uses of the phrase, “to Purchaser’s knowledge” or other references
to the knowledge of Purchaser in this Agreement shall mean the actual, present,
conscious knowledge of L. Jay Cross, Bruce Warwick, Jeff T. Blau or Richard O’
Toole (the “Purchaser Knowledge Individuals”) as to a fact at the time given.
Without limiting the foregoing, Seller acknowledges that the Purchaser Knowledge
Individuals are not obligated to perform any investigation or review of any
files or other information in the possession of Purchaser, or to make any
inquiry of any persons, or to take any other actions in connection with the
representations and warranties of Seller or Purchaser set forth in this
Agreement, other than any investigations, reviews or inquiries which Purchaser
has, or may hereafter in its discretion, perform. Neither the actual, present,
conscious knowledge of any other individual or entity, nor the constructive
knowledge of the Purchaser Knowledge Individuals or of any other individual or
entity, shall be imputed to the Purchaser Knowledge Individuals.

 

(g)          Except as expressly set forth in Section 11(c)(xiii) of this
Agreement, Seller makes no warranty with respect to the presence of Hazardous
Materials (as hereinafter defined) in, on, above or beneath the Premises (or any
parcel in proximity thereto) or in any water on or under the Premises.
Purchaser’s closing hereunder shall be deemed to constitute an express waiver of
Purchaser’s right to cause Seller to be joined in any action brought under any
Environmental Laws (as hereinafter defined). As used herein, the term “Hazardous
Materials” means (i) those substances included within the definitions of any one
or more of the terms “hazardous materials,” “hazardous wastes,” “hazardous
substances,” “industrial wastes,” and “toxic pollutants,” as such terms are
defined under the Environmental Laws, or any of them, (ii) petroleum and
petroleum products, including, without limitation, crude oil and any fractions
thereof, (iii) natural gas, synthetic gas and any mixtures thereof, (iv)
asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable (collectively,
“Asbestos”), (v) polychlorinated biphenyl (“PCBs”) or PCB-containing materials
or fluids, (vi) radon, (vii) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, and (viii) any other substance with
respect to which any Environmental Law or governmental authority requires
environmental investigation, monitoring or remediation. As used herein, the term
“Environmental Laws” means all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended
or supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), Environmental Protection Agency regulations pertaining
to Asbestos (including, without limitation, 40 C.F.R. Part 61, Subpart M, the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools and Commercial Buildings, the United States Occupational Safety and
Health Administration regulations pertaining to Asbestos including, without
limitation, 29 C.F.R. Sections 1910.1001 and 1926.58), applicable New York State
and New York City statutes and the rules and regulations promulgated pursuant
thereto regulating the storage, use and disposal of Hazardous Materials, the New
York City Department of Health Guidelines on Assessment and Remediation of Fungi
in Indoor Environments and any state or local counterpart or equivalent of any
of the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Purchaser, for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Seller, and the other Seller Parties from any and all rights, claims and demands
at law or in equity, whether known or unknown at the time of this Agreement,
which Purchaser has or may have in the future, arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, any claim for indemnification or contribution arising under any
Environmental Law.

 

26

 

 

12.         DAMAGE AND DESTRUCTION.

 

(a)          If all or any part of the Building is damaged by fire or other
casualty occurring on or after the date hereof and prior to the Closing Date,
whether or not such damage affects a material part of such building, then
neither party shall have the right to terminate this Agreement, Seller shall
assign and remit to Purchaser all insurance proceeds resulting therefrom, less
all amounts reasonably and actually expended by Seller to collect such proceeds
and/or remedy any unsafe or unlawful conditions at the Premises as a result of
such fire or casualty, and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such destruction or damage, except that Seller shall be required to restore the
Premises to the extent (and only to the extent) required by applicable Laws and
Regulations to address unsafe conditions at the Premises; provided, that Seller
shall, on the Closing Date, (i) assign and remit to Purchaser all insurance
proceeds which may have been collected by Seller with respect to such casualty,
less all amounts reasonably and actually expended by Seller to collect such
proceeds or to remedy any such unsafe conditions at, or repair any damage to,
the Premises as a result of such casualty, or (ii) if no insurance proceeds
shall have been collected, deliver to Purchaser an assignment of Seller’s right
to all proceeds which may be payable to Seller as a result of such casualty, and
Purchaser shall reimburse Seller for all amounts reasonably and actually
expended by Seller in furtherance of collecting such proceeds.

 

(b)          The provisions of this Section 12 supersede any law applicable to
the Premises governing the effect of fire or other casualty in contracts for
real property.

 

13.         CONDEMNATION.

 

(a)          If, prior to the Closing Date, any part of the Premises is taken
(other than a temporary taking), or if Seller shall receive an official notice
from any governmental authority having eminent domain power over the Premises of
its intention to take, by eminent domain proceeding, any part of the Premises (a
“Taking”), then:

 

(i)          if such Taking involves twenty-five percent (25%) or less of the
rentable area of the Building as determined by an independent architect chosen
by Seller (subject to Purchaser’s review and reasonable approval of such
determination and the provisions of Section 13(b)), then neither party shall
have any right to terminate this Agreement, and the parties shall nonetheless
consummate this transaction in accordance with this Agreement, without any
abatement of the Purchase Price or any liability or obligation on the part of
Seller by reason of such Taking; provided, however, that Seller shall, on the
Closing Date, (A) assign and remit to Purchaser any award or other proceeds
which may have been collected by Seller as a result of such Taking, less all
amounts reasonably and actually expended by Seller to collect such award and/or
to remedy any unsafe conditions at, or repair any damage to, the Premises as a
result of such Taking, or (B) if no award or other proceeds shall have been
collected, deliver to Purchaser an assignment of Seller’s right to all such
award or other proceeds which may be payable to Seller as a result of such
Taking, and Purchaser shall reimburse Seller for all amounts reasonably and
actually expended by Seller in furtherance of collecting such award or other
proceeds.

 

27

 

 

(ii)         if such Taking involves more than twenty-five percent (25%) of the
rentable area of the Building as determined by an independent architect chosen
by Seller (subject to Purchaser’s review and reasonable approval of such
determination and the provisions of Section 13(b)), then Purchaser shall have
the option, exercisable on or prior to the Condemnation Election Date (as
defined below), to terminate this Agreement by delivering notice of such
termination to Seller, whereupon this Agreement shall be canceled and of no
further force or effect, and neither party shall have any further rights or
liabilities against or to the other except pursuant to the provisions of this
Agreement which are expressly provided to survive the termination hereof. If a
Taking described in this clause (ii) shall occur and Purchaser shall not timely
elect to terminate this Agreement, then Purchaser and Seller shall consummate
this transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such Taking; provided, however, that Seller shall, on the Closing Date, (A)
assign and remit to Purchaser any award or other proceeds which may have been
collected by Seller as a result of such Taking, less all amounts reasonably and
actually expended by Seller to collect such award and/or remedy any unsafe or
unlawful conditions at the Property as a result of such Taking, or (B) if no
award or other proceeds shall have been collected, deliver to Purchaser an
assignment of Seller’s right to all such award or other proceeds which may be
payable to Seller as a result of such Taking, and Purchaser shall reimburse
Seller for all amounts reasonably and actually expended by Seller in furtherance
of collecting such award or other proceeds. As used herein, the term
“Condemnation Election Date” means the tenth (10th) business day following
Seller’s delivery of an independent architect’s determination pursuant to
Section 13(a) or if Purchaser timely delivered a notice disputing such
independent architect’s determination, the tenth (10th) business day following
the final resolution of such dispute by arbitration or agreement of the parties.

 

(b)          Purchaser shall have the right to dispute any determination by an
independent architect pursuant to Section 13(a) by giving Seller a notice
thereof and describing the basis of such dispute in reasonable detail within ten
(10) business days following Seller’s delivery of such independent architect’s
determination. If Purchaser fails to timely deliver such a notice, then
Purchaser shall be deemed to have waived its right to dispute the same. If
Purchaser shall timely deliver such a notice, then such dispute shall be
resolved by expedited arbitration before a single arbitrator in New York, New
York acceptable to both Seller and Purchaser in their reasonable judgment in
accordance with the rules of the American Arbitration Association; provided that
if Seller and Purchaser fail to agree on an arbitrator within five (5) business
days after Seller’s receipt of Purchaser’s notice, then either party may request
the office of the American Arbitration Association located in New York, New York
to designate an arbitrator. Such arbitrator shall be an independent architect
having at least ten (10) years of experience in the construction of office
buildings in New York, New York. The costs and expenses of such arbitrator shall
be borne equally by Seller and Purchaser.

 

(c)          The provisions of this Section 13 supersede any law applicable to
the Premises governing the effect of condemnation in contracts for real
property.

 

(d)          Each of Seller and Purchaser acknowledges that the Hudson Yards
Development Corporation (“HYDC”), itself or together with the Metropolitan
Transit Authority (“MTA”), intends to perform certain street elevation and other
work in connection with the extension of the Number 7 Subway Line and that
Seller may be required to relocate the Building loading dock from the South side
of the Building on 33rd Street to the North side of the Building on 34th Street
in connection therewith (the “Relocation Work”). In the event that the
Relocation Work is not completed by Seller prior to the Closing Date, then
Seller shall, on the Closing Date, (i) assign and remit to Purchaser any award
or other compensation which may have been paid to Seller in connection with the
Relocation Work, less all costs and expenses actually incurred by Seller prior
to the Closing Date in the performance the Relocation Work, and (ii) assign to
Purchaser all agreements entered into by Seller and HYDC and/or the Metropolitan
Transit Authority with respect to the Relocation Work and Seller’s right to all
compensation which may be payable to Seller with respect to the Relocation Work.
Neither the performance nor completion of any Relocation Work on or prior to the
Closing Date shall be condition precedent to Seller’s or Purchaser’s obligations
to close the transaction contemplated in this Agreement, nor shall Purchaser be
entitled to any abatement of or credit against the Purchase Price at Closing as
a result of the performance or non-performance, or completion or non-completion,
thereof.

 

28

 

 

14.         BROKERS AND ADVISORS.

 

(a)          Purchaser represents and warrants to Seller that it has not dealt
or negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each a “Broker”) in connection with this Agreement or the transactions
contemplated hereby other than CBRE, Inc. (“Seller’s Broker”). Purchaser hereby
agrees to indemnify, defend and hold Seller and the other Seller Parties, and
any successors or assigns of the foregoing harmless from and against any and all
claims, demands, causes of action, losses, costs and expenses (including
reasonable attorneys’ fees, court costs and disbursements) arising from any
claim for any commission, fees or other compensation or reimbursement for
expenses made by any Broker (other than Seller’s Broker) engaged by or claiming
to have dealt with Purchaser in connection with this Agreement or the
transactions contemplated hereby. Seller shall pay, or cause Coach, Inc. to pay,
all commissions, fees, or other compensation or reimbursement due to Seller’s
Broker pursuant to a separate agreement.

 

(b)          Seller represents and warrants to Purchaser that it has not dealt
or negotiated with, or engaged on its own behalf or for its benefit, any Broker
(other than Seller’s Broker) in connection with this Agreement or the
transactions contemplated hereby. Seller hereby agrees to indemnify, defend and
hold Purchaser and its direct and indirect shareholders, officers, directors,
partners, principals, members, employees, agents, contractors and any successors
or assigns of the foregoing, harmless from and against any and all claims,
demands, causes of action, losses, costs and expenses (including reasonable
attorneys’ fees, court costs and disbursements) arising from any claim for
commission, fees or other compensation or reimbursement for expenses made by any
Broker engaged by or claiming to have dealt with Seller in connection with this
Agreement or the transactions contemplated hereby, including, without
limitation, Seller’s Broker.

 

(c)          The provisions of this Section 14 shall survive the Closing or
earlier termination of this Agreement.

 

15.         TAX REDUCTION PROCEEDINGS.

 

Seller may file and/or prosecute an application for the reduction of the
assessed valuation of the Premises or any portion thereof for real estate taxes
or a refund of Property Taxes previously paid (a “Tax Certiorari Proceeding”) to
the City of New York for any fiscal year. Seller shall have the right to
withdraw, settle or otherwise compromise any Tax Certiorari Proceeding affecting
real estate taxes assessed against the Premises (a) for any fiscal period prior
to the fiscal year in which the Closing shall occur without the prior consent of
Purchaser, and (b) for the fiscal year in which the Closing shall occur or any
fiscal year thereafter, provided Purchaser shall have consented with respect
thereto. The amount of any tax refunds (net of attorneys’ fees and other actual
out-of-pocket costs incurred to obtain such tax refunds) with respect to any
portion of the Premises for the tax year in which the Apportionment Date occurs
shall be apportioned between Seller and Purchaser as of the Apportionment Date.
If, in lieu of a tax refund, a tax credit is received with respect to any
portion of the Premises for the tax year in which the Apportionment Date occurs,
then (i) within thirty (30) days after receipt by Seller or Purchaser, as the
case may be, of evidence of the actual amount of such tax credit (net of
attorneys’ fees and other costs of obtaining such tax credit), the tax credit
apportionment shall be readjusted between Seller and Purchaser, and (ii) upon
realization by Purchaser of a tax savings on account of such credit, Purchaser
shall pay to Seller an amount equal to the savings realized (as apportioned).
All tax refunds, credits or other benefits applicable to the portion of the tax
year preceding the Closing or to any fiscal period prior thereto shall belong
solely to Seller (and Purchaser shall have no interest therein), and if any such
refund, credit or other benefit shall be paid to Purchaser, Purchaser shall pay
the same to Seller within ten (10) business days following Purchaser’s receipt
thereof and, if not timely paid, with interest thereon from the date payment was
due until paid to Seller at a rate equal to the Default Rate. The provisions of
this Section 15 shall survive the Closing.

 

29

 

 

16.         TRANSFER TAXES AND TRANSACTION COSTS.

 

(a)          At the Closing, Seller and Purchaser shall execute, acknowledge,
deliver and file all such returns as may be necessary to comply with any
applicable city, county or state conveyance tax laws and/or New York real estate
conveyance tax laws (collectively, as the same may be amended from time to time,
the “Transfer Tax Laws”). The transfer taxes payable pursuant to the Transfer
Tax Laws shall collectively be referred to as the “Transfer Taxes”. On the
Closing Date, Seller will pay (or cause to be paid) to the appropriate party the
Transfer Taxes payable under the Transfer Tax Laws, if any, in connection with
the consummation of the transactions contemplated by this Agreement.

 

(b)          Seller shall be responsible for (i) the costs of its legal counsel,
advisors and other professionals employed by it in connection with the sale of
the Property, (ii) the costs associated with terminating any Contracts or
Employees as provided for hereinabove, and (iii) any recording fees relating to
its obligations (if any) to remove Title Objections.

 

(c)          Except as otherwise provided above, Purchaser shall be responsible
for (i) the costs and expenses associated with its due diligence, (ii) the costs
and expenses of its legal counsel, advisors and other professionals employed by
it in connection with the purchase of the Property, (iii) all premiums and fees
for title examination and owner’s title insurance obtained by Purchaser and all
related charges and survey costs in connection therewith, (iv) the recording
taxes and/or charges for any financing that Purchaser may elect to obtain, (v)
premiums and fees for title examination and mortgagee title insurance in
connection with any financing that Purchaser may elect to obtain and all related
charges in connection therewith, and (vi) any recording fees for the recording
of the deed to be recorded in connection with the transactions contemplated by
this Agreement.

 

(d)          The provisions of this Section 16 shall survive the Closing.

 

17.         DELIVERIES TO BE MADE ON THE CLOSING DATE.

 

(a)          Seller’s Documents and Deliveries. On the Closing Date, each Seller
shall deliver or cause to be delivered to Purchaser the following:

 

(i)          A duly executed and acknowledged bargain and sale deed without
covenants against grantor’s acts in the form of Exhibit 1 attached hereto;

 

(ii)         A duly executed Bill of Sale in the form of Exhibit 2 attached
hereto;

 

30

 

 

(iii)        Originals or, if unavailable, copies, of plans and specifications,
technical manuals and similar materials for the Building or any portion thereof,
including, without limitation, all Building systems to the extent same are in
Seller’s possession or control;

 

(iv)        A duly executed certification as to Seller’s non-foreign status in
accordance with Section 1445 of the Code, if appropriate, in the form of Exhibit
3 attached hereto;

 

(v)         Resolutions of Seller’s board of directors or the written consent of
Seller’s members, as applicable, in a form reasonably satisfactory to the Title
Company, authorizing the transaction contemplated herein and the execution and
delivery of the documents required to be executed and delivered by Seller
hereunder;

 

(vi)        Seller shall execute an affidavit in lieu of registration as
required by Chapter 664 of the Laws of 1978, in the form of Exhibit 4 attached
hereto and made a part hereof;

 

(vii)       Seller shall execute, acknowledge and deliver to the Title Company a
title affidavit in the form attached hereto as Exhibit 5 and made a part hereof;

 

(viii)      Originals or, if unavailable, copies, of all Books and Records
relating to the ownership and operation of the Premises and maintained by Seller
during Seller’s ownership thereof to the extent the same are in Seller’s
possession;

 

(ix)         Originals or, if unavailable, copies, of all Plans, Permits and
Licenses and approvals relating to the ownership, use or operation of the
Premises, to the extent in Seller’s possession; and

 

(x)          Keys and combinations in Seller’s possession relating to the
operation of the Premises; and

 

(xi)         An instrument (the “Representation Update”) confirming that the
Surviving Representations remain true and correct in all material respects on
and as of the Closing Date of advising Purchaser in what respects Seller’s
Representations are inaccurate as of the Closing Date.

 

Seller shall be deemed to have delivered the items set forth in clauses (ii),
(vii) and (viii) above if the same are left in the management office at the
Premises on the Closing Date.

 

(b)          Purchaser’s Documents and Deliveries. On the Closing Date,
Purchaser shall deliver or cause to be delivered to Seller the following:

 

(i)          The Purchase Price, in cash, by wire transfer to an account or
accounts designated by Purchaser prior to the Closing Date;

 

(ii)         If Purchaser is a corporation, (1) copies of the certificate of
incorporation and by-laws of Purchaser and of the resolutions of the board of
directors of Purchaser authorizing the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement certified as true and correct by the Secretary or Assistant Secretary
of Purchaser; (2) a good standing certificate for Purchaser issued by the state
of incorporation of Purchaser, dated within thirty (30) days of the Closing
Date; (3) a good standing certificate for Purchaser issued by the State of New
York (if not incorporated in but having the authority to do business in the
State of New York) dated within thirty (30) days of the Closing Date; and (4) an
incumbency certificate executed by the Secretary or Assistant Secretary of
Purchaser with respect to those officers of Purchaser executing any documents or
instruments in connection with the transactions contemplated herein;

 

31

 

 

(iii)        If Purchaser is a partnership, (1) copies of Purchaser’s
partnership agreement and partnership certificate and consent of the partners of
Purchaser authorizing the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated by this Agreement, all of
the foregoing being certified as true and correct by the general partner of
Purchaser, (2) a good standing certificate issued for Purchaser by the state of
organization of Purchaser, dated within thirty (30) days of the Closing Date;
(3) a certificate of legal existence for Purchaser issued by the State of New
York (if not organized in but having the authority to do business in the State
of New York) dated within thirty (30) days of the Closing Date; and (4) with
respect to the general partner of Purchaser, an incumbency certificate executed
by an officer (if such general partner is a corporation) or manager(s)/managing
member(s), as applicable (if such general partner is a limited liability
company) of Purchaser with respect to individuals executing any documents or
instruments on behalf of Purchaser in connection with the transactions
contemplated herein; and

 

(iv)        If Purchaser is a limited liability company, (1) copies of
Purchaser’s articles of organization and operating agreement and consent of the
members of Purchaser authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement, all of the foregoing being certified as true and correct by the
manager(s)/managing member(s), as applicable, of Purchaser; (2) a good standing
certificate issued for Purchaser by the state of organization of Purchaser,
dated within thirty (30) days of the Closing Date; (3) a certificate of legal
existence for Purchaser issued by the State of New York (if not organized in but
having the authority to do business in the State of New York) dated within
thirty (30) days of the Closing Date; and (4) an incumbency certificate executed
by an officer or manager(s)/managing member(s), as applicable, of Purchaser with
respect to individuals executing any documents or instruments on behalf of
Purchaser in connection with the transactions contemplated herein.

 

(c)          Jointly Executed Documents. Seller and Purchaser shall, on the
Closing Date, each execute, acknowledge (as appropriate) and exchange the
following documents:

 

(i)          The returns required under the Transfer Tax Laws, if any, and any
other tax laws applicable to the transactions contemplated herein;

 

(ii)         An Assignment and Assumption of Contracts that Purchaser elects to
assume in the form attached hereto as Exhibit 6, duly executed by Seller and
Purchaser;

 

(iii)        If applicable, an Assignment and Assumption Agreement with respect
to all CBAs bargaining agreements in the form attached hereto as Exhibit 7 duly
executed by Seller and Purchaser;

 

(iv)        Any other affidavit, document or instrument required to be delivered
by Seller or Purchaser or reasonably requested by the Title Company (so long as
such request does not add additional warranties or covenants to Seller or
Purchaser), pursuant to the terms of this Agreement or applicable law in order
to effectuate the transfer of title to the Premises; and

 

(v)         The Preliminary Closing Statement.

 

32

 

 

18.         CLOSING DATE.

 

The closing (the “Closing”) of the transactions contemplated hereunder shall
occur at the offices of Purchaser or its attorneys, in either case, located in
Manhattan, on the date that is forty-five (45) days after the date that Seller
notifies Purchaser in writing that it has vacated the entire Premises in
accordance with the terms hereof unless such date is not a business day, in
which case the Closing shall occur on the first business day after such
forty-fifth day (such date, the “Scheduled Closing Date”) or such later date to
which the Closing may a adjourned pursuant to Section 6(a) or Section 10(g)
hereof. The date on which the Closing actually occurs is referred to herein as
the “Closing Date”.

 

19.         NOTICES.

 

All notices, demands, requests or other communications (collectively, “Notices”)
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) national overnight delivery service, or (b) facsimile
transmission (provided that the original shall be simultaneously delivered by
national overnight delivery service or personal delivery), or (c) personal
delivery, addressed as follows:

 

(i)If to Seller:

 

c/o Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Todd Kahn
Facsimile: (212) 629-2398

 

with a copy to each of the following:

 

Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Mitchell L. Feinberg
Facsimile: (212) 629-2298

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jonathan L. Mechanic, Esq. and Harry R. Silvera, Esq.
Facsimile: (212) 859-4000

 

(ii)If to Purchaser:

 

c/o The Related Companies, L.P.
60 Columbus Circle
New York, New York 10023
Attention: Jeff T. Blau and L. Jay Cross
Facsimile: (212) 801-3540

 

33

 

 

with a copy to each of the following:

 

The Related Companies, L.P.
60 Columbus Circle
New York, New York 10023
Attention: Amy Arentowicz, Esq.
Facsimile: (212) 801-1003

 

Oxford Hudson Yards LLC
320 Park Avenue, 17thth Floor
New York, New York 10022
Attention: Dean J. Shapiro
Facsimile: (212) 986-7510

 

Oxford Properties Group
Royal Bank Plaza, North Tower
200 Bay Street, Suite 900
Toronto, Ontario M5J 2J2, Canada
Attention: Chief Legal Officer
Facsimile: (416) 868-3799

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Stuart D. Freedman, Esq.
Fax: 212-593-5955

 

Any Notice so sent by national overnight delivery service or personal delivery
shall be deemed given on the date of the receipt of the national overnight
delivery service or personal delivery service. Any Notice sent by facsimile
transmission shall be deemed given when received as confirmed by facsimile
confirmation receipt. A Notice may be given either by a party or by such party’s
attorney. Seller or Purchaser may designate, by not less than five (5) business
days’ notice given to the others in accordance with the terms of this Section
19, additional or substituted parties to whom Notices should be sent hereunder.

 

20.         DEFAULT BY PURCHASER OR SELLER.

 

(a)          If (i) Purchaser shall default in the in the performance of any of
its obligations to be performed on the Closing Date, other than due to a default
by Seller, and as a result of such Purchaser default the transaction
contemplated by this Agreement shall not close in accordance with the terms of
this Agreement, (ii) Purchaser shall default in the performance of any of its
material obligations to be performed prior to the Closing Date and such default
shall continue for ten (10) business days after notice to Purchaser, or (iii)
Fund Member or Developer shall default in the performance of any of its material
obligations to be performed under the Development Agreement or the Operating
Agreement, as applicable, prior to the Closing Date and such default shall
continue beyond any applicable notice and cure period provided thereunder (if
any) and Related/Oxford Guarantor (as defined in the Development Agreement)
shall fail to perform or caused to be performed such obligations in accordance
with the terms of the Related/Oxford Guaranty (as defined in the Development
Agreement) within the time period required thereunder, then Seller’s sole remedy
under this Agreement by reason of any such default (but in addition to any
remedies Seller or any affiliate of Seller may have under the Development
Agreement or the Operating Agreement, as applicable) shall be to terminate this
Agreement and to receive from Purchaser $6,500,000.00 (the “Liquidated Amount”)
as liquidated damages for Purchaser’s default hereunder, it being agreed that
the damages by reason of Purchaser’s default are difficult, if not impossible,
to ascertain, and upon the making of such payment, this Agreement shall cease
and terminate, and neither party shall have any further rights or obligations
hereunder except for those that are expressly provided in this Agreement to
survive the termination hereof. If Seller terminates this Agreement pursuant to
a right given to it hereunder and Purchaser takes any action which interferes
with Seller’s ability to sell, exchange, transfer, lease, dispose of or finance
the Property or take any other actions with respect thereto (including, without
limitation, the filing of any lis pendens or other form of attachment against
the Property), then the named Purchaser (and any permitted assignee of
Purchaser’s interest hereunder) shall be jointly and severally liable for all
losses, costs, damages, liabilities or expenses (including, without limitation,
reasonable attorneys’ fees, court costs and disbursements and consequential
damages) incurred by Seller by reason of such action to contest by Purchaser.
Notwithstanding the foregoing, none of the above liquated damages shall be
deemed to reduce or waive in any respect the additional obligations of Purchaser
to indemnify Seller as provided in this Agreement.

 

34

 

 

(b)          If (i) Seller shall default in any of its obligations to be
performed on the Closing Date, (ii) Seller shall default in the performance of
any of its material obligations to be performed prior to the Closing Date and
such default shall continue for ten (10) business days after notice to Seller,
or (iii) Coach Legacy shall default in the performance of any of its material
obligations to be performed under the Development Agreement or the Operating
Agreement prior to the Closing Date and such default shall continue beyond any
applicable notice and cure period provided thereunder (if any) and Coach
Guarantor (as defined in the Development Agreement) shall fail to perform or
caused to be performed such obligations in accordance with the terms of the
Coach Guaranty (as defined in the Development Agreement) within the time period
required thereunder, then Purchaser’s sole remedy under this Agreement by reason
of any such default by Seller (in lieu of prosecuting an action for damages or
proceeding with any other legal or equitable course of conduct, the right to
bring such actions or proceedings being expressly and voluntarily waived by
Purchaser following and upon advice of its counsel), shall be, subject to the
other provisions of this Section 20(b), to either (A) seek to obtain specific
performance of Seller’s obligations hereunder (provided that any action for
specific performance shall be commenced within sixty (60) days after such
default, and if Purchaser prevails thereunder, Seller shall reimburse Purchaser
for all reasonable legal fees, court costs and all other reasonable costs of
such action) or (B) terminate this Agreement, it being understood that if
Purchaser fails to commence an action for specific performance within sixty (60)
days after such default, Purchaser’s sole remedy shall be to terminate this
Agreement. If Purchaser elects to seek specific performance of this Agreement,
then as a condition precedent to any suit for specific performance, Purchaser
shall on or before the Closing Date fully perform all of its obligations
hereunder which are capable of being performed (other than the payment of the
Purchase Price, which shall be paid as and when required by the court in the
suit for specific performance). Upon the termination of this Agreement pursuant
to this Section 20(b), neither party hereto shall have any further obligations
hereunder except for those that are expressly provided in this Agreement to
survive the termination hereof. Notwithstanding the foregoing, Purchaser shall
have no right to seek specific performance, if Seller shall be prohibited from
performing its obligations hereunder by reason of any law, regulation, or other
legal requirement applicable to Seller.

 

(c)          Notwithstanding anything to the contrary set forth in this
Agreement, in no event shall Seller be liable for any incidental, consequential,
indirect, punitive, special or exemplary damages, or for lost profits,
unrealized expectations or other similar claims in connection with this
Agreement or the transactions contemplated hereby.

 

(d)          The provisions of this Section 20 shall survive the termination
hereof.

 

35

 

 

21.         FIRPTA COMPLIANCE.

 

Seller shall comply with the provisions of the Foreign Investment in Real
Property Tax Act, Section 1445 of the Internal Revenue Code of 1986 (as amended,
“FIRPTA”). Seller acknowledges that Section 1445 of the Internal Revenue Code
provides that a transferee of a United States real property interest must
withhold tax if the transferor is a foreign person. To inform Purchaser that
withholding of tax is not required upon the disposition of a United States real
property interest by Seller, Seller hereby represents and warrants that Seller
is not a foreign person as that term is defined in the Internal Revenue Code and
Income Tax Regulations. On the Closing Date, Seller shall deliver to Purchaser a
certification as to Seller’s non-foreign status in the form of Exhibit 3, and
shall comply with any temporary or final regulations promulgated with respect
thereto and any relevant revenue procedures or other officially published
announcements of the Internal Revenue Service of the U.S. Department of the
Treasury in connection therewith.

 

22.         ENTIRE AGREEMENT.

 

This Agreement contains all of the terms agreed upon between Seller and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between Seller
and Purchaser are merged into this Agreement. The provisions of this Section 22
shall survive the Closing or the termination hereof.

 

23.         AMENDMENTS.

 

This Agreement may not be changed, modified or terminated, except by an
instrument executed by Seller and Purchaser. The provisions of this Section 23
shall survive the Closing or the termination hereof.

 

24.         WAIVER.

 

No waiver by either party of any failure or refusal by the other party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply. The provisions of this Section 24 shall survive the
Closing or the termination hereof.

 

25.         PARTIAL INVALIDITY.

 

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law. The provisions of this Section 25 shall survive the Closing or
the termination hereof.

 

26.         SECTION HEADINGS.

 

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement. The provisions of this Section 26 shall survive
the Closing or the termination hereof.

 

36

 

 

27.         GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof. The provisions of this
Section 27 shall survive the Closing or the earlier termination of this
Agreement.

 

28.         PARTIES; ASSIGNMENT AND RECORDING.

 

(a)          This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon Seller and Purchaser
and their respective successors and permitted assigns; provided, however, that
none of the representations or warranties made by Seller hereunder shall inure
to the benefit of any person or entity that may, after the Closing Date, succeed
to Purchaser’s interest in the Property.

 

(b)          Purchaser may not assign or otherwise transfer this Agreement or
any of its rights or obligations hereunder or any of the direct or indirect
ownership interests in Purchaser, without first obtaining Seller’s consent
thereto. Notwithstanding the foregoing, (i) this Agreement may be assigned by
Purchaser without the prior written consent of Seller to any affiliate in which
either The Related Companies, L.P. and/or Oxford Hudson Yards LLC, individually
or collectively, owns, directly or indirectly, not less than 25% of all
beneficial ownership interests therein and which is controlled, directly or
indirectly, by The Related Companies, L.P. or Oxford Hudson Yards LLC; provided,
that (a) such entity assumes all obligations of Purchaser hereunder; (b)
Purchaser shall provide Seller with the name, signature block, address, federal
taxpayer identification number and other information pertaining to the proposed
assignee, as applicable, reasonably requested by Seller, together with a copy of
the assignment and assumption agreement, not later than three (3) business days
prior to the Closing Date; and (c) no such assignment shall release the
originally named Purchaser from its obligations and liabilities hereunder and
(ii) transfers of direct or indirect interests in Purchaser may be transferred
without the prior written consent of Seller, provided that after giving effect
to any such transfer either The Related Companies, L.P. and/or Oxford Hudson
Yards LLC, individually or collectively, owns, directly or indirectly, not less
than 25% of all beneficial ownership interests in Purchaser and Purchaser
remains controlled, directly or indirectly, by The Related Companies, L.P. or
Oxford Hudson Yards LLC.

 

(c)          Neither this Agreement nor any memorandum hereof may be recorded
without first obtaining Seller’s consent thereto. Any breach of the provisions
of this clause (c) shall constitute a default by Purchaser under this Agreement.
Purchaser agrees not to file any lis pendens or other instrument against all or
a portion of the Premises in connection herewith. In furtherance of the
foregoing, Purchaser (i) acknowledges that the filing of a lis pendens or other
evidence of Purchaser’s rights or the existence of this Agreement against all or
a portion of the Premises could cause significant monetary and other damages to
Seller and (ii) hereby agrees to indemnify Seller from and against any and all
claims, losses, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees incurred in the enforcement of the foregoing
indemnification obligation) arising out of the breach by Purchaser of any of its
obligations under this clause (c).

 

(d)          The provisions of Section 28(a) and Section 28(c) shall survive the
Closing or termination of this Agreement.

 

37

 

 

29.         CONFIDENTIALITY AND PRESS RELEASES.

 

(a)          Unless required by law, rule or regulation, neither Purchaser nor
Seller shall disclose the terms and conditions of this Agreement and the
transactions contemplated hereby to any person or entity without the express
written consent of the other party prior to the Closing; provided, however, that
either party may, without consent, disclose the terms hereof and the
transactions contemplated hereby (a) to its respective advisors, consultants,
attorneys, accountants, investors, potential investors, lenders, potential
lenders (and to the respective advisors, consultants, attorneys and accountants
of their investors, potential investors, lenders, and potential lenders)
(collectively, the “Transaction Parties”),without the express written consent of
the other party, so long as any such Transaction Parties to whom disclosure is
made shall also agree to keep all such information confidential in accordance
with the terms hereof, and (b) if disclosure is required by law, regulation or
legal process, provided that in such event Seller or Purchaser, as applicable,
shall notify the other party in writing of such required disclosure, shall
exercise commercially reasonable efforts to preserve the confidentiality of the
confidential documents or information, as the case may be, including, without
limitation, reasonably cooperating with the other party to obtain an appropriate
order or other reliable assurance that confidential treatment will be accorded
such confidential documents or information, as the case may be, by such tribunal
and shall disclose only that portion of the confidential documents or
information which it is legally required to disclose. The foregoing
confidentiality obligations shall not apply to the extent such information is or
becomes a matter of public record. In addition, prior to the Closing Date,
neither Purchaser nor Seller shall issue any press releases (or other public
statements) with respect to the transaction contemplated in this Agreement
without approval of the other party, which approval may be withheld in its sole
and absolute discretion.

 

(b)          The provisions of Section 29(a) shall survive the Closing or
termination of this Agreement.

 

30.         FURTHER ASSURANCES.

 

Seller and Purchaser will do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by the other party, for carrying out
the intentions or facilitating the consummation of this Agreement. The
provisions of this Section 30 shall survive the Closing.

 

31.         THIRD PARTY BENEFICIARY.

 

This Agreement is an agreement solely for the benefit of Seller and Purchaser
(and their permitted successors and/or assigns). No other person, party or
entity shall have any rights hereunder nor shall any other person, party or
entity be entitled to rely upon the terms, covenants and provisions contained
herein. The provisions of this Section 31 shall survive the Closing or earlier
termination of this Agreement.

 

32.         JURISDICTION AND SERVICE OF PROCESS.

 

The parties hereto agree to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court. Any legal suit,
action or other proceeding by one party to this Agreement against the other
arising out of or relating to this Agreement (other than any dispute which,
pursuant to the express terms of this Agreement, is to be determined by
arbitration) shall be instituted only in the Supreme Court of the State of New
York, County of New York or the United States District Court for the Southern
District of New York, and each party hereby waives any objections which it may
now or hereafter have based on venue and/or forum non-conveniens of any such
suit, action or proceeding and submits to the jurisdiction of such courts. The
provisions of this Section 32 shall survive the Closing or earlier termination
of this Agreement.

 

38

 

 

33.         WAIVER OF TRIAL BY JURY.

 

Seller and Purchaser hereby irrevocably and unconditionally waive any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this agreement. The provisions of this
Section 33 shall survive the Closing or earlier termination of this Agreement.

 

34.         MISCELLANEOUS.

 

(a)          This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

 

(b)          Any consent or approval to be given hereunder (whether by Seller or
Purchaser) shall not be effective unless the same shall be given in advance of
the taking of the action for which consent or approval is requested and shall be
in writing. Except as otherwise expressly provided herein, any consent or
approval requested of Seller or Purchaser may be withheld by Seller or Purchaser
in its sole and absolute discretion.

 

(c)          Seller shall have the right at its expense to structure the sale of
the Property as a forward or reverse exchange thereof for other real property of
a like-kind to be designated by Seller (including the ability to assign this
Agreement to an entity established in order to effectuate such exchange
including a qualified intermediary, an exchange accommodation title holder or
one or more single member limited liability companies that are owned by any of
the foregoing persons ), with the result that the exchange shall qualify for
non-recognition of gain or loss under Section 1031 of the Internal Revenue Code
of 1986, as amended, the Treasury Regulations thereunder and IRS Revenue
Procedure 2000-37. The Purchaser shall execute any and all documents reasonably
requested by Seller to affect such exchange, and otherwise assist and cooperate
with Seller in effecting such exchange, provided that any additional reasonable
costs and expenses incurred by Purchaser as a result of structuring such
transaction as an exchange, as opposed to an outright sale, shall be borne by
Seller.

 

(d)          The provisions of this Section 34 shall survive the Closing.

 

35.         ATTORNEYS’ FEES.

 

In the event of any litigation between the parties hereto to enforce any of the
provisions of this Agreement or any right of either party hereto, the
unsuccessful party to such litigation agrees to pay to the successful party all
costs and expenses, including reasonable attorneys’ fees and disbursements,
incurred herein by the successful party in and as part of the judgment rendered
in such litigation.

 

36.         EXCULPATION.

 

(a)          Purchaser agrees that it does not have and will not have any claims
or causes of action against any Seller Party (other than Seller), arising out of
or in connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and Seller’s interest in the Property
or, if the Closing has occurred, the net proceeds of the sale (subject to the
limitations contained herein) for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
of Seller contained herein, and further agrees not to sue or otherwise seek to
enforce any personal obligation of Seller against any Seller Parties (other than
Seller) or their assets or properties or against any of Seller’s other assets or
properties, with respect to any matters arising out of or in connection with
this Agreement or the transactions contemplated hereby.

 

39

 

 

(b)          Seller agrees that it does not have and will not have any claims or
causes of action against any disclosed or undisclosed, direct and indirect
shareholders, officers, directors, trustees, partners, principals, members,
employees, agents, affiliates, representatives, consultants, accountants,
contractors and attorneys of Purchaser, and any successors or assigns of the
foregoing (collectively with Purchaser, “Purchaser Parties”), arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Seller agrees to look solely to Purchaser or if the Closing has occurred, to
Purchaser’s interest in the Property for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
of Purchaser contained herein, and further agrees not to sue or otherwise seek
to enforce any personal obligation of Purchaser against any Purchaser Parties
other than Purchaser (or their assets or properties) or, if the Closing has
occurred, against any of Purchaser’s assets other than the Premises with respect
to any matters arising out of or in connection with this Agreement or the
transactions contemplated hereby.

 

(c)          The provisions of this Section 36 shall survive the termination of
this Agreement and the Closing.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGE FOLLOWS]

 

40

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed the day and year first above written.

 

  SELLER:       504-514 WEST 34th STREET CORP.,   a Maryland corporation      
By: /s/ Todd Kahn     Name: Todd Kahn     Title: Executive Vice President and
General Counsel         516 WEST 34th STREET LLC,   a Delaware limited liability
company       By: /s/ Todd Kahn     Name: Todd Kahn     Title: Executive Vice
President and General Counsel         PURCHASER:       ERY 34th Street
Acquisition LLC,   a Delaware limited liability company       By: /s/ L. Jay
Cross     Name: L. Jay Cross     Title: President

 

 

 

 

The undersigned, jointly and severally, as a primary obligor (and not as a
surety), acknowledge and agree to be obligated to perform and liable for the
obligations of Purchaser under Sections 10(b), 10(c), 10(d) and 20(a) of this
Agreement, including, without limitation, for the payment of the Liquidated
Amount (as defined in Section 20(a)).

 

  The Related Companies, L.P.,   a New York limited partnership           By:
The Related Realty Group, Inc.,     a Delaware corporation,     its general
partner             By: /s/ Michael J. Brenner       Name: Michael J. Brenner  
    Title: Executive Vice President           OP USA DEBT HOLDINGS LIMITED
PARTNERSHIP           By: OP USA Debt GP Inc.,     its general partner          
  By: /s/ Bob Aziz       Name: Bob Aziz       Title: Executive Vice President  
          By: /s/ Alysha C. Valenti       Name: Alysha C. Valenti       Title:
Assistant Secretary

 

 

 

 

SCHEDULE A

 

Description of the Land

 

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and other
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, City, County and State of New York, bounded and described as follows:

 

BEGINNING at a point on the southerly side of 34th Street, distant one hundred
five feet westerly from the southwesterly corner of 34th Street and Tenth
Avenue;

 

RUNNING THENCE southerly parallel with Tenth Avenue and part of the distance
through a party wall, ninety-eight feet nine inches to the center line of the
block;

 

RUNNING THENCE westerly along the center line of the block one hundred feet;

 

THENCE northerly parallel with Tenth Avenue ninety-eight feet nine inches to the
southerly side of 34th Street;

 

THENCE easterly along the southerly side of 34th Street, one hundred feet to the
point or place of BEGINNING.

 

Being the same premises conveyed to the grantor from Madelyn Simon (d/b/a
Madelyn Simon & Associates) by deed dated as of 2/3/06 and recorded 3/22/06 as
City Register File Number (CFRN) 2006000162302. Said premises are known as
504-514 West 34th Street, New York, New York, and designated as Block 705, Lot
45 as shown on the Tax Map of the City of New York, County of New York.

 

 

 

 

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and other
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, City, County and State of New York, bounded and described as follows:

 

BEGINNING at a point on the northerly side of West 33rd Street, distant 205 feet
westerly from the corner formed by the intersection of the northerly side of
West 33rd Street with the westerly side of Tenth Avenue;

 

RUNNING THENCE northerly and parallel with the westerly side of Tenth Avenue,
197 feet 6 inches to the southerly side of West 34th Street;

 

THENCE westerly along the said southerly side of West 34th Street, 145 feet;

 

THENCE southerly and again parallel with the westerly side of Tenth Avenue, 197
feet 6 inches to the northerly side of West 33rd Street; and

 

THENCE easterly along the northerly side of 33rd Street, 145 feet to the point
or place of BEGINNING.

 

Being the same premises conveyed to the grantor from Bauman 34th Street, LLC and
Goldberg 34th Street, LLC, by deed dated 11/26/08 and recorded 12/19/08 as City
Register File Number (CFRN) 2008000482315. Said premises are known as 516-520
West 34th Street and 513-525 West 33rd Street, New York, New York, and
designated as Block 705, Lot 46 as shown on the Tax Map of the City of New York,
County of New York.

 

 

 

 

SCHEDULE 5(h)

 

Permitted Encumbrances

 

 

 

 

[ex10x6_page1of7.jpg] 

 



PAGE 1 OF 7 1. Any state of facts shown on the Existing Survey and Survey
exceptions set forth on Survey Reading Schedule herein, and, subject to Section
6 of the Agreement, the state of facts that an accurate Updated Survey would
show. 2. Department of City Planning, City of New York Memorandum dated 11/3/06
and recorded 11/6/06 as CRFN 2006000618910. (affects Block 705 Lots 41, 42, 45
and 46 and more) (See Exhibit A) 3. Revocable Consent Agreement made between The
New York City Department of Transportation, acting through the Commissioner of
Transportation and 504-514 West 34th Street Corp. dated 6/28/11 and recorded
12/15/11 as CRFN 2011000437311. (affects Block 705 Lot 45) (See Exhibit B)





 

 

 

[ex10x6_page2of7.jpg] 

PAGE 2 OF 7 4. Judgment searches against the names, 504-514 West 34th Street
Corp. and 516 West 34th Street LLC, the names of the sellers, completed in the
New York County Clerk's Office, disclosed the following returns. (The judgments
so returned may be against the seller(s) or against an entity of similar name.)
The policy, will except the lien of said judgments unless said judgment liens
are satisfactorily disposed of prior to closing. Judgment(s) Returned: A)
Environmental Control Board judgments: 1. 504-514 West 34th St. Corp., 437
Madison Avenue, New York, New York Violation No. 034740913J, Docketed 12/10,
Amount $600 2. 504-514 West 34th St. Corp., 437 Madison Avenue, New York, New
York
Violation No. 034740914L, Docketed 12/10, Amount $600



 



 

 

 

[ex10x6_page3of7.jpg] 

PAGE 3 OF 7



 

 

[ex10x6_page4of7.jpg] 

PAGE 4 OF 7



 

 

 

[ex10x6_page5of7.jpg]

 

PAGE 5 OF 7 5. Sidewalk Notice – filed 7/30/98, #71164 (Lot 46). (This Notice
reflects a violation which may ripen into a lien. See Section 2904, New York
City Charter).



 



 

 

 

[ex10x6_page6of7.jpg] 

PAGE 6 OF 7



 

 

 

[ex10x6_page7of7.jpg] 

PAGE 7 OF 7



 

 

 

 

 

[ex10x6_page1of2.jpg] 

 





 



 

 

 

[ex10x6_page2of2.jpg] 





 

 

 

  

SCHEDULE 11(c)(v)

 

List of Space Leases, Brokerage Agreements and Management Agreements

 

1.Management Agreement between Coach, Inc., as owner, and George Comfort & Sons,
Inc., as manager, dated as of July 12, 2010.

 

 

 

 

SCHEDULE 11(c)(vii)

 

Litigation

 

None.

 

 

 

 

SCHEDULE 11(c)(viii)

 

CBAs

 

1.Engineer Agreement between Local 94-94A-94B, International Union of Operating
Engineers AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.,
effective January 1, 2011 through December 31, 2014.

 

2.Commercial Building Agreement between Local 32BJ Service Employees
International Union and The Realty Advisory Board on Labor Relations, Inc.,
effective January 1, 2012 through December 31, 2015 (as embodied in the
Stipulation of Agreement between SEIU, Local 32BJ and The Realty Advisory Board
on Labor Relations, Inc. dated December 31, 2011 amending the 2008 Commercial
Building Agreement).

 

 

 

 

SCHEDULE 11(c)(ix)

 

Employees

 

1.Carlos Anibal Cardel – SEIU, Local 32BJ;

2.Nunzio DeFillippo – SEIU, Local 32BJ;

3.Alvin Chen – SEIU, Local 32BJ;

4.Jake Buser – SEIU, Local 32BJ; and

5.Frank Cambria – IUOE, Local 94.

 

 

 

 

EXHIBIT 1

 

Form of Deed

 

BARGAIN AND SALE DEED WITHOUT

 COVENANT AGAINST GRANTOR’S ACTS

 

THIS INDENTURE, dated as of _________________, 20__, among 504-514 WEST 34th
STREET CORP., a Maryland corporation, 516 WEST 34th STREET LLC, a Delaware
limited liability company, each having an office c/o Coach, Inc., 516 West 34th
Street, New York, New York 10001 (“Grantor”), and ERY 34th STREET ACQUISITION
LLC, a Delaware limited liability company, having an address at c/o The Related
Companies, L.P., 60 Columbus Circle, New York, New York 10023 (“Grantee”).

 

WITNESSETH, that Grantor in consideration of the sum of Ten Dollars ($10.00),
and other good and valuable consideration paid by Grantee, the receipt and legal
sufficiency of which is hereby acknowledged by Grantor, does hereby grant and
release and assign forever unto Grantee, and the heirs or successors and assigns
of Grantee, all those certain plots, pieces or parcels of land commonly known as
504-514 West 34th Street and 516-520 West 34th Street, and located in the City
of New York, County of New York and State of New York, as more particularly
bounded and described in Exhibit A attached hereto and made a part hereof (the
“Land”);

 

TOGETHER with the building(s) now located or hereafter erected on the Land (the
“Building”) and any and all other improvements now located or hereafter erected
on the Land (the Building and such other improvements being hereinafter
collectively referred to as the “Improvements”);

 

TOGETHER with all right, title and interest, if any, of Grantor in and to the
land lying in the bed of any street, highway, road or avenue, opened or
proposed, public or private, in front of or adjoining the Land, to the center
line thereof, any rights of way, appendages, appurtenances, easements,
sidewalks, alleys, gores or strips of land adjoining or appurtenant to the Land
and used in conjunction therewith, any development rights appurtenant to the
Land (the foregoing rights, together with the Land and the Improvements being
hereinafter referred to, collectively, as the “Premises”);

 

TO HAVE AND TO HOLD the Premises herein granted unto Grantee, and the heirs,
successors and assigns of Grantee, forever.

 

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of the improvements at the Premises and will apply
the same first to the payment of the cost of the improvements before using any
part of the total of the same for any other purpose.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

 

  GRANTOR:       504-514 WEST 34th STREET CORP.,   a Maryland corporation      
  By:       Name:     Title:         516 WEST 34th STREET LLC,   a Delaware
limited liability company         By:       Name:     Title:

 

 

 

 

EXHIBIT A

 

Legal Description

 

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and other
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, City, County and State of New York, bounded and described as follows:

 

BEGINNING at a point on the southerly side of 34th Street, distant one hundred
five feet westerly from the southwesterly corner of 34th Street and Tenth
Avenue;

 

RUNNING THENCE southerly parallel with Tenth Avenue and part of the distance
through a party wall, ninety-eight feet nine inches to the center line of the
block;

 

RUNNING THENCE westerly along the center line of the block one hundred feet;

 

THENCE northerly parallel with Tenth Avenue ninety-eight feet nine inches to the
southerly side of 34th Street;

 

THENCE easterly along the southerly side of 34th Street, one hundred feet to the
point or place of BEGINNING.

 

Being the same premises conveyed to the grantor from Madelyn Simon (d/b/a
Madelyn Simon & Associates) by deed dated as of 2/3/06 and recorded 3/22/06 as
City Register File Number (CFRN) 2006000162302. Said premises are known as
504-514 West 34th Street, New York, New York, and designated as Block 705, Lot
45 as shown on the Tax Map of the City of New York, County of New York.

 

BEGINNING at a point on the northerly side of West 33rd Street, distant 205 feet
westerly from the corner formed by the intersection of the northerly side of
West 33rd Street with the westerly side of Tenth Avenue;

 

RUNNING THENCE northerly and parallel with the westerly side of Tenth Avenue,
197 feet 6 inches to the southerly side of West 34th Street;

 

THENCE westerly along the said southerly side of West 34th Street, 145 feet;

 

THENCE southerly and again parallel with the westerly side of Tenth Avenue, 197
feet 6 inches to the northerly side of West 33rd Street; and

 

THENCE easterly along the northerly side of 33rd Street, 145 feet to the point
or place of BEGINNING.

 

Being the same premises conveyed to the grantor from Bauman 34th Street, LLC and
Goldberg 34th Street, LLC, by deed dated 11/26/08 and recorded 12/19/08 as City
Register File Number (CFRN) 2008000482315. Said premises are known as 516-520
West 34th Street, New York, New York, and designated as Block 705, Lot 46 as
shown on the Tax Map of the City of New York, County of New York.

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )   )     ss.: COUNTY OF NEW YORK )

 

On the ___ day of ______________ in the year 20__ before me, the undersigned, a
Notary Public in and for said State, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that she/he executed the same in her/his capacity, and that
by her/his signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

      Notary Public (SEAL)

 

 

 

 

BARGAIN AND SALE DEED
WITHOUT COVENANT AGAINST GRANTOR’S ACTS

 

[504-514 WEST 34th STREET CORP.][516 WEST 34th STREET LLC]

 

TO

 

ERY 34th STREET ACQUISITION LLC

 

  Block: 705   Lot: [45][46]   County: New York   Address: [504-514 West 34th
Street][ 516-520 West 34th Street]     New York, New York

 

  RECORD AND RETURN TO:           The Related Companies, L.P.     60 Columbus
Circle     New York, New York 10023     Attention: Amy Arentowicz, Esq.  

 

 

 

 

EXHIBIT 2

 

Form of Bill of Sale

 

BILL OF SALE AND GENERAL ASSIGNMENT AND ASSUMPTION

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill of
Sale”) is made and entered into this _____ day of [______________], 20__, by
504-514 WEST 34th STREET CORP., a Maryland corporation and 516 WEST 34th STREET
LLC, a Delaware limited liability company, each having an office c/o Coach,
Inc., 516 West 34th Street, New York, New York 10001 (collectively, “Seller”),
and ERY 34th STREET ACQUISITION LLC, a Delaware limited liability company,
having an address at c/o The Related Companies, L.P., 60 Columbus Circle, New
York, New York 10023 (“Purchaser”).

 

RECITALS

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement, dated as of [______________ ___, 2013], (the “Agreement”; capitalized
terms used herein, but not otherwise defined herein, shall have the meanings
ascribed to such terms in the Agreement) wherein Seller agreed to sell certain
Property described therein to Purchaser, which Property (as defined in the
Agreement) includes, without limitation, that certain real property located at
504-514 West 34th Street and 516-520 West 34th Street, New York, New York; and

 

WHEREAS, Seller desires to assign, transfer and convey to Purchaser and
Purchaser desires to assume all of Seller’s right, title and interest in, to and
under the Personalty (other than Excluded Personalty), the Permits and Licenses,
the Intangible Property, the Plans and the Books and Records.

 

NOW, THEREFORE, for and in consideration of TEN ($10.00) DOLLARS and other good
and valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.          Seller hereby assigns, transfers and sets over unto Purchaser and
Purchaser hereby accepts the assignment, transfer and conveyance of all of
Seller’s right, title and interest in and to all of the Personalty (other than
the Excluded Personalty), the Permits and Licenses, the Intangible Property, the
Plans and the Books and Records, in accordance with the Agreement.

 

2.          This Bill of Sale is made by Seller without recourse and without any
expressed or implied representation or warranty, except as may be expressly set
forth in the Agreement.

 

3.          This Bill of Sale may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.

 

 

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed as
of the date and year first set forth above.

 

  SELLER:       504-514 WEST 34th STREET CORP.,   a Maryland corporation        
By:       Name:     Title:         516 WEST 34th STREET LLC,   a Delaware
limited liability company         By:       Name:     Title:         PURCHASER:
      ERY 34th Street Acquisition LLC,   a Delaware limited liability company  
      By:       Name:     Title:

 

 

 

 

EXHIBIT 3

 

Form of FIRPTA Affidavit

 



CERTIFICATE OF NO FOREIGN PERSON

Pursuant to Section 1445

of the

 Internal Revenue Code of 1986, as amended

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by [504-514 WEST 34th STREET CORP.,
a Maryland corporation][516 WEST 34th STREET LLC, a Delaware limited liability
company] (“Seller”), the undersigned hereby certifies the following on behalf of
Seller.

 

1.           Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as such terms are defined in the Internal Revenue Code
and Income Tax Regulations).

 

2.           Seller’s U.S. employer identification number is: ________________.

 

3.           Seller’s office address is:

 

c/o Coach, Inc.



516 West 34th Street
New York, New York 10001

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

  _____________________________________   _______________________________,   as
_______________, and not individually

 

Dated: _________________, 201___

 

 

 

 

EXHIBIT 4

 

Form of Affidavit in Lieu of Registration

 

DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT

Office of Rent and Housing Maintenance

 Division of Code Enforcement

 

AFFIDAVIT IN LIEU OF

STATEMENT



STATE OF NEW YORK )   )      ss.: COUNTY OF NEW YORK )

 

The undersigned, being duly sworn, deposes and says:

 

(1)          I am personally familiar with the real property known by the street
address of [504-514 West 34th Street, New York, New York, and designated as
Block 705, Lot 45 as shown on the Tax Map of the City of New York, County of New
York][516-520 West 34th Street, New York, New York, and designated as Block 705,
Lot 46 as shown on the Tax Map of the City of New York, County of New York], and
I make this affidavit as [_________________] of [504-514 WEST 34th STREET CORP.,
a Maryland corporation][_________, a [__________], the [managing member] of 516
WEST 34th STREET LLC, a Delaware limited liability company] (“Transferor”), in
connection with a deed which transfers fee title in the above real property,
that is dated as of ___________________, 20___, and is between Transferor, and
ERY 34TH STREET ACQUISITION LLC, a Delaware limited liability company (the
“Instrument”).

 

(2)          The statements made in this Affidavit are true of my own knowledge
and I submit this Affidavit in order that the Instrument be accepted for
recording without being accompanied by a registration statement, as such is
defined by Subchapter IV, Article 2 of Title 27 of the Administrative Code of
the City of New York.

 

(3)          Exemption from registration is claimed because the Instrument does
not affect an multiple dwelling, as such term is defined by section
27-2004(a)(7) of Subchapter I, Article I of Title 27 of the Administrative Code
of the City of New York and Section 4(7) of the New York State Multiple Dwelling
Law. The instrument does not affect a multiple dwelling because it affects the
following (check applicable item):

 

xa commercial building

 

¨a one or two-family dwelling whose owner resides in the City of New York

 

¨condominium units constituting a portion of a multiple dwelling

 

¨cooperative corporation shares relating to a single residential unit in a
multiple dwelling

 

¨mineral, gas, water, air or other similar rights not affecting a multiple
dwelling

 

¨lease of commercial space in a multiple dwelling

 

 

 

 

¨vacant land

 

(4)          I am aware that this Affidavit is required by law to be submitted
in order that the Instrument be recorded or accepted for recording without being
accompanied by a registration statement. I am aware that any false statements
made in this Affidavit may be punishable as a felony or misdemeanor under
Article 210 of the Penal Law or as an offense under Section 10-154 of the
Administrative Code of the City of New York.

 

Sworn to before me this _____________________________________ _____ day of
____________, 20___: __________________________,   as _______________, and not
individually     ______________________________   Notary Public  

 

 

 

 

EXHIBIT 5

 

Form of Title Affidavit

 

STATE OF NEW YORK )   )     SS.: COUNTY OF NEW YORK )

 

Re:Certificate of Title, dated ______________, 20___, as updated through the
date hereof, issued by _________________________ ____________ (the “Company”)
and designated as Title Number ____________ (the “Commitment”) relating to
certain real property, located in New York County, New York, being more
particularly described in the Commitment and commonly known as [504-516 West
34th Street][516-520 West 34th Street], New York, New York (the “Property”)

 

________________ being duly sworn, deposes and says:

 

1.          I am the ____________________ of [504-514 WEST 34th STREET CORP., a
Maryland corporation][516 WEST 34th STREET LLC, a Delaware limited liability
company] (“Owner”), the owner of the captioned Property.

 

2.          All persons in possession are in possession pursuant to written
leases as tenants only. Except as set forth on Exhibit A, there are no options
to purchase or rights of first refusal either pursuant to written leases or by
separate agreements.

 

3.          To the undersigned’s knowledge, except as disclosed in the
Commitment, no work has been done on the Property by The City of New York (the
“City”), nor has any demand been made by the City for any work, that may result
in charges by the City Department of Rent and Housing Maintenance - Emergency
Services, the City Department of Health, the City Department of Environmental
Protection, or the City Department of Buildings.

 

4.          To the undersigned’s knowledge, except as disclosed in the
Commitment, no permits have been issued or inspections made by the City
Department of Buildings or the New York City Fire Department as of the date
hereof, that may result in the imposition of liens entered subsequent to this
date.

 

[Continued on Next Page.]

 

 

 

 

5.          [____________] is executing and delivering this affidavit solely in
his or her capacity as [_____________] of Owner, and no personal liability or
recourse shall be had against [____________] or any member, or other direct or
indirect holder of any equity interest in Owner or any affiliate thereof, or any
of their respective officers, directors or employees, in connection with this
affidavit and the matters set forth herein.

 

  ___________________________________   _________________________,   as
_______________, and not individually

 

Sworn and subscribed to before



me this ___ day of _______ 20__.

 

______________________________

Notary Public

 

 

 

Exhibit A

 

None.

 

 

 

 

EXHIBIT 6

 

Form of Assignment and Assumption of Contracts

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

Dated: __________, 20__

 

KNOW ALL MEN BY THESE PRESENTS, that 504-514 WEST 34th STREET CORP., a Maryland
corporation, and 516 WEST 34th STREET LLC, a Delaware limited liability company,
each having an office c/o of Coach, Inc, 516 West 34th Street, New York, New
York 10001 (collectively, “Assignor”), for and in consideration of TEN ($10.00)
DOLLARS and other good and valuable consideration paid by ERY 34TH STREET
ACQUISITION LLC, a Delaware limited liability company, having an address at c/o
The Related Companies, L.P., 60 Columbus Circle, New York, New York 10023
(“Assignee”), the receipt and legal sufficiency of which is hereby acknowledged,
hereby assigns, transfers and sets over unto Assignee, and unto Assignee’s
successors and assigns without representation or warranty by or recourse to
Assignor express or implied, by operation of law or otherwise, except as may be
expressly set forth herein or in that certain Purchase and Sale Agreement, dated
as of ___________, 2013, by and between Assignor and Assignee (the “Agreement”),
all of Assignor’s right, title and interest in, to and under any and all of the
Contracts (as defined in the Agreement), which Contracts relate to the premises
commonly known as [504 West 34th Street,] [516-520 West 34th Street], New York,
New York.

 

TO HAVE AND TO HOLD unto Assignee, its successors and assigns, forever. Assignee
for itself, its successors and assigns, hereby assumes Assignor’s obligations
under the Contracts accruing from and after the date hereof.

 

This Assignment and Assumption of Contracts inures to the benefit of the parties
hereto and their respective successors and assigns.

 

This Assignment and Assumption of Contracts may be executed in any number of
counterparts, which together shall constitute one single agreement of the
parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts as of the date and year first written above.

 

  ASSIGNOR:       504-514 WEST 34th STREET CORP.,   a Maryland corporation      
  By:       Name:     Title:         516 WEST 34th STREET LLC,   a Delaware
limited liability company         By:       Name:     Title:         ASSIGNEE:  
    ERY 34th Street Acquisition LLC,   a Delaware limited liability company    
    By:       Name:     Title:

 

 

 

 

EXHIBIT 7

 

Form of Assignment and Assumption of CBA

 

ASSIGNMENT AND ASSUMPTION OF
COLLECTIVE BARGAINING AGREEMENT[S]

 

Dated: __________, 20__

 

[________________________], a [__________________________], having an office
at[_______________________________] (“Assignor”), for and in consideration of
TEN ($10.00) DOLLARS and other good and valuable consideration paid by
[________________________], a [__________________________], having an office
at[_______________________________] (“Assignee”), the receipt and legal
sufficiency of which is hereby acknowledged, hereby assigns, transfers and sets
over unto Assignee, and unto Assignee’s successors and assigns without
representation or warranty by or recourse to Assignor express or implied, by
operation of law or otherwise, except as may be expressly set forth herein or in
that certain Purchase and Sale Agreement, dated as of ___________, 2013, by and
between Assignor and Assignee (the “Agreement”), all of Assignor’s right, title
and interest in, to and under that certain [Engineer Agreement between Local
94-94A-94B, International Union of Operating Engineers AFL-CIO and The Realty
Advisory Board on Labor Relations, Inc., effective January 1, 2011 through
December 31, 2014][Commercial Building Agreement between Local 32BJ Service
Employees International Union and The Realty Advisory Board on Labor Relations,
Inc., effective January 1, 2012 through December 31, 2014] (the “CBA”), with
respect the premises commonly known as [504-514 West 34th Street][516-520 West
34th Street], New York, New York (the “Premises”) and any successor or
replacement to any CBA or other collective bargaining agreement that covers the
employees employed by Assignor or its managing agent or an affiliated or related
entity to either Assignor or its managing agent, in connection with the
operation of the Premises.

 

TO HAVE AND TO HOLD unto Assignee, its successors and assigns, forever. Assignee
for itself, its successors and assigns, hereby assumes Assignor’s obligations
under the CBA accruing from and after the date hereof.

 

This Assignment and Assumption of Collective Bargaining Agreement[s] inures to
the benefit of the parties hereto and their respective successors and assigns.

 

This Assignment and Assumption of Collective Bargaining Agreement[s] may be
executed in any number of counterparts, which together shall constitute one
single agreement of the parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

Exh. 7 - Page 1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Collective Bargaining Agreement[s] as of the date and year first
written above.

 

  ASSIGNOR:       [_______________________________]   a
[________________________]         By:       Name:     Title:         ASSIGNEE:
      [_______________________________]   a [________________________]        
By:       Name:     Title:

 

Exh. 7 - Page 2

 

